 

Exhibit 10.14

 



Certain confidential portions of this exhibit, including schedules and exhibits,
have been filed separately with the Securities and Exchange Commission (the
“SEC”) pursuant to a confidential treatment request filed in accordance with
Rule 24b-2 of the Securities Exchange Act of 1934 and these confidential
portions have been omitted from this exhibit. The location of each omitted
portion is indicated by a series of four asterisks in brackets (“[****]”).



 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of this 1st
day of March 2016, by and between Bank of Virginia, a commercial bank chartered
under the laws of the Commonwealth of Virginia (the “Bank”), Jack C. Zoeller
(the “Purchaser”) and, solely for purposes of Sections 3.01, 3.02, 3.03, 5.04,
5.06 and 5.07, Cordia Bancorp Inc., a Virginia corporation and the parent
holding company of the Bank (“Cordia”)

 

RECITALS:

 

WHEREAS, the Bank owns 12,000 shares of common stock, par value $0.01 per share,
of Purefy Inc., a Delaware corporation (the “Company”), which represents all of
the issued and outstanding shares of the Company’s common stock (the “Shares”);
and

 

WHEREAS, the Bank desires to sell to Purchaser, and Purchaser desires to
purchase from the Bank, the Shares; and

 

WHEREAS, the parties hereto desire to enter into this Agreement to govern
certain of their rights, duties and obligations.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Bank and Purchaser hereby agree
as follows:

 

ARTICLE I
Definitions

 

Section 1.01.       Definitions. The following terms, as used herein, have the
following meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For the purpose of this definition, the term “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

 

 1 

 

 

“Agreement” means, collectively, this Agreement and the schedules and exhibits
attached hereto.

 

“Applicable Law” has the meaning set forth in Section 3.07.

 

“Board of Directors” means the board of directors of the Bank.

 

“Closing” means the closing of the transactions contemplated by Section 2.02.

 

“Closing Date” has the meaning set forth in Section 2.02.

 

“Company Confidential Information” shall mean any and all information of or
relating to the Company or its business (including the CordiaGrad student loan
refinancing business previously undertaken by the Bank) that is confidential or
proprietary information within the meaning of applicable Law, including
proprietary data, know-how, customer lists, trade secrets, pricing policies,
operational methods and marketing plans or strategies. Notwithstanding the
foregoing, Company Confidential Information shall not include any information
that is or becomes generally known to the public.

 

“Contribution Agreement” means the Contribution Agreement dated March 1, 2016,
between the Bank and the Company.

 

“Employment Agreement” means the Employment agreement, dated as of December 1,
2010, as amended as of February 26, 2014, by and between Cordia and Purchaser.

 

“Founder Stock Agreement” means the Second Amended and Restated Founder Stock
Purchase Agreement dated as of May 22, 2013, between Cordia and Purchaser.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

 

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local, governmental authority, department, court, agency or official,
including any political subdivision thereof, and any applicable industry
self-regulatory organization.

 

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, community property right, claim, option or other
restriction (including any restriction on the right to vote, sell or otherwise
dispose of such property or asset), encumbrance or other similar adverse claim
of any kind in respect of such property or asset.

 

“Material Adverse Effect” means a material adverse effect upon the business,
operations, assets, liabilities, results of operations or condition (financial
or otherwise) of the Company, taken as a whole, or on the transactions
contemplated hereby, other than any such effect to the extent resulting from (A)
changes in general economic conditions in the United States that do not impact
the Company in any manner materially disproportionately to other businesses
similarly situated or (B) an outbreak or escalation of war, armed hostilities,
acts of terrorism, political instability or other national or international
calamity, crisis or emergency, or any response to any of the foregoing, in each
case, whether occurring within or outside the United States.

 

 2 

 

 

“Material Contracts” has the meaning set forth in Section 3.11.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

 

“Purchase Price” has the meaning set forth in Section 2.01.

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by such Person.

 

“Transaction Documents” means collectively this Agreement, the Contribution
Agreement, the Transition Services Agreement, the Loan Program Agreement and the
License Agreement.

 

ARTICLE II
Purchase and Sale of the Securities

 

Section 2.01.      Purchase and Sale of the Shares. On the terms and subject to
the conditions contained in this Agreement, and in reliance upon the
representations, warranties and covenants set forth in this Agreement, at the
Closing, Purchaser hereby agrees to purchase the Shares from the Bank, and the
Bank hereby agrees to sell the Shares to Purchaser free and clear of all Liens.
In consideration for the sale of the Shares, at the Closing, Purchaser agrees
to: (i) make a cash payment to the Bank of $1.00 (the “Purchase Price”), and
(ii) as more fully set forth in Section 5.06, (x) voluntarily terminate his
employment with the Bank and Cordia, resign as a director of Cordia and all of
its subsidiaries (other than the Company), in each case effective as of the
Closing Date, and (y) irrevocably waive his rights under the Employment
Agreement, with respect to the time period that follows the Closing Date, for
any salary, severance or change in control payment, housing, travel or
automobile allowance or reimbursement for expenses incurred after the Closing
Date or any other benefit provided for pursuant to the Employment Agreement. At
the Closing, Purchaser shall pay the Purchase Price and the Bank shall deliver
to Purchaser a certificate representing the Shares.

 

Section 2.02.       Closing. Subject to Section 2.03, payment of the Purchase
Price for and delivery of the Shares (the “Closing”) shall be made at 10:00 a.m.
on March 1, 2016, or at such time and date as soon as practicable thereafter,
and at such place or in such other manner, as the Bank and Purchaser may
mutually determine (such date and time of payment and delivery being herein
called the “Closing Date”).

 

 3 

 

 

Section 2.03.        Conditions to Closing.

 

(a)          The obligation of Purchaser hereunder to purchase the Shares at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for Purchaser’s
sole benefit and may be waived by Purchaser at any time in his sole discretion:

 

(i)          (A) all of the representations and warranties made by the Bank in
this Agreement shall be true and correct in all material respects (other than
such representations and warranties which are qualified by materiality or
Material Adverse Effect which shall be true and correct in all respects) on and
as of the date of this Agreement and as of the Closing Date as if made on such
date, and (B) the Bank shall have performed and complied with all of the
obligations and agreements required to be performed by the Bank on or before the
Closing Date under this Agreement.

 

(ii)         The Bank shall have delivered to Purchaser a certificate of the
President of the Bank, dated as of the Closing Date, pursuant to which the Bank
will certify that the conditions set forth in Sections 2.03(a)(i), 2.03(a)(iii),
2.03(a)(iv), 2.03(a)(ix) and 2.03(a)(x) shall have been satisfied;

 

(iii)        The Bank shall have obtained any required third party consents and
approvals necessary for the sale of the Shares to Purchaser in accordance with
this Agreement;

 

(iv)        The net working capital of the Company shall not be less than
$625,000;

 

(v)         The Bank shall have delivered to Purchaser such other documents
relating to the transactions contemplated by this Agreement as Purchaser or his
counsel may reasonably request;

 

(vi)        The Bank and the Company have entered into the Transition Services
Agreement in the form attached as Exhibit A hereto (the “Transition Services
Agreement”);

 

(vii)       The Bank and the Company have entered into the Loan Program
Agreement in the form attached as Exhibit B hereto (the “Loan Program
Agreement”);

 

(viii)      Cordia and the Company have entered into the Trademark License
Agreement in the form attached as Exhibit C hereto (the “License Agreement”);

 

(ix)        All required actions by or in respect of, or filing with, any
Governmental Authority, if any, shall have been performed; and

 

(x)         The Board of Directors of Cordia shall have taken all action
necessary such that all unvested shares of Cordia restricted stock, performance
shares and stock options held by Purchaser as of the Closing Date shall vest on
the Closing Date and all necessary instructions and legal opinions have been
provided to Cordia’s transfer agent to support the timely and accurate recording
of Purchaser’s unrestricted and restricted shares of Cordia common stock.

 

 4 

 

 

(b)           The obligation of the Bank hereunder to issue and sell the Shares
to Purchaser at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Bank’s sole benefit and may be waived by the Bank at any
time in its sole discretion:

 

(i)          (A) all of the representations and warranties made by Purchaser in
this Agreement shall be true and correct in all material respects (other than
such representations and warranties which are qualified by materiality which
shall be true and correct in all respects) on and as of the date of this
Agreement and as of the Closing Date as if made on such date, and (B) Purchaser
shall have performed and complied with all of the obligations and agreements
required to be performed by Purchaser on or before the Closing Date under this
Agreement; and

 

(ii)         Purchaser shall have delivered to the Bank a certificate of
Purchaser, dated as of the Closing Date, pursuant to which Purchaser will
certify that the conditions set forth in Section 2.03(b)(i) shall have been
satisfied.

 

ARTICLE III
Representations and Warranties of THE BANK

 

The Bank (and Cordia with respect to itself and Sections 3.01, 3.02 and 3.03
only) hereby represents and warrants to the Purchaser as of the date hereof and
as of the Closing Date as follows:

 

Section 3.01.       Existence and Power.

 

(a)           The Bank is duly organized as a Virginia commercial bank and is
validly existing and in good standing under the laws of the Commonwealth of
Virginia and has all requisite power and authority required to enter into this
Agreement and the other Transaction Documents. Cordia is duly organized as a
Virginia corporation and is validly existing and in good standing under the laws
of the Commonwealth of Virginia and has all requisite power and authority
required to enter into this Agreement.

 

(b)           The Company is duly organized as a Delaware corporation and is
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power and authority and to own, lease and operate its
property and assets and to carry on its business as now being conducted.

 

Section 3.02.      Authorization. The execution, delivery and performance by the
Bank of this Agreement and the other Transaction Documents and the consummation
of the transactions contemplated hereby and thereby are within the powers of the
Bank and have been duly authorized by all necessary action on the part of the
Board of Directors, and no further filing, consent, or authorization is required
by the Bank, the Board of Directors, Cordia, the board of directors of Cordia,
or any stockholders of the Bank or Cordia. The execution, delivery and
performance by Cordia of this Agreement and the consummation of the transactions
contemplated hereby are within the powers of Cordia and have been duly
authorized by all necessary action on the part of Cordia.

 

 5 

 

 

Section 3.03.      Enforceability. This Agreement and the Contribution Agreement
have been duly executed and delivered by the Bank, and each of the other
Transaction Documents at the Closing will be duly executed and delivered by the
Bank, and this Agreement and the Contribution Agreement constitute, and such
other Transaction Documents when executed by the Bank will constitute, a valid
and binding agreement of the Bank enforceable against the Bank in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws from time to time in effect and
subject to the limitations imposed by general equitable principles (the
“Enforceability Exceptions”). This Agreement has been duly executed and
delivered by Cordia and constitutes a valid and binding agreement of Cordia
enforceable against Cordia in accordance with its terms, subject to the
Enforceability Exceptions.

 

Section 3.04.      Governmental Authorization. The execution, delivery and
performance by the Bank of this Agreement and the other Transaction Documents
and the consummation of the transactions contemplated hereby and thereby do not
and will not require any action by or in respect of, or filing with, any
Governmental Authority.

 

Section 3.05.       Noncontravention. The execution, delivery and performance by
the Bank of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby do not and will
not (a) violate the articles of incorporation or bylaws of the Bank, (b) violate
any Applicable Law, (c) require any consent, notice or other action by any
Person under, constitute a default under, or give rise to any right of
termination, cancellation or acceleration of any right or obligation of the Bank
or the Company or to a loss of any benefit to which the Bank or the Company is
entitled under any provision of any Material Contract or other instrument
binding upon the Bank or the Company, (d) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
in any respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any Material Contract to which the Bank or the
Company is a party, or (e) result in the creation or imposition of any Lien on
the Shares or any assets of the Company.

 

Section 3.06.       Capital Stock. The authorized capital stock of the Company
consists of (i) 24,000 shares of common stock, $0.01 par value per share, of
which 12,000 shares are outstanding as of the date of this Agreement and (ii)
1,000 shares of preferred stock, $0.01 par value per share, of which no shares
are outstanding as of the date of this Agreement. The Bank has good and
marketable title to the Shares, free and clear of any and all Liens, and the
Bank has the corporate authority and power to sell, assign and transfer the
Shares to Purchaser. Except for the Shares, (x) there are no issued or
outstanding shares or equity securities or similar ownership interests of any
class in the Company, (y) there are no outstanding or authorized options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, or other contracts or commitments that could require the Company to
issue, sell, or otherwise cause to become outstanding any of its capital stock,
and (z) there are no voting trusts, proxies, shareholder agreements or other
contracts or understandings with respect to the voting of the capital stock of
the Company.

 

 6 

 

 

Section 3.07.       Compliance with Law. The Company is and has been in
compliance in all material respects with all applicable laws, rules,
regulations, orders, decrees and judgments applicable to it, including, without
limitation, all applicable local, state and federal environmental laws and
regulations (the “Applicable Laws”).

 

Section 3.08.       No Undisclosed Events, Liabilities, Developments or
Circumstances. Except as previously disclosed to Purchaser, the Company does not
have any debt, obligation or liability (whether accrued, absolute, contingent,
liquidated or otherwise, whether due or to become due, whether or not known to
the Company) arising out of (i) any transaction entered into by the Company at
or prior to the Closing, (ii) any act or omission at or prior to the Closing, or
(iii) any state of facts existing at or prior to the Closing, which
(individually or in the aggregate) would reasonably be expected to have a
Material Adverse Effect.

 

Section 3.09.       Financial Information. As of the Closing, (i) the Company
will have no accounts payable or other financial liabilities or obligations that
accrued on or prior to the Closing Date, (ii) the net working capital (as
defined under GAAP) of the Company will not be less than $625,000; and (iii) the
Company will hold in a bank account owned by the Company not less than $625,000
in cash.

 

Section 3.10.       Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any securities market or exchange, any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Bank, threatened against or affecting the
Company, or the Company’s officers or directors.

 

Section 3.11.      Title. The Company has good and marketable title to all
personal property owned by the Company that is material to the business of the
Company, in each case free and clear of all Liens, except such as do not
materially impair the value of such property and do not interfere with the
current use of such property by the Company. Any personal property held under
lease (whether a capital or true lease) by the Company is held by such party
under a valid, subsisting and enforceable lease with such exceptions as are not
material and do not interfere with the current use of such property by the
Company.

 

Section 3.12.      Contracts. With respect to each contract, agreement, lease,
license, commitment, arrangement, or other instrument, whether written or oral,
that is material to the business of the Company (the “Material Contracts”),
except as set forth on Schedule 3.12 attached hereto: (A) the agreement is
legal, valid, binding, enforceable on and against the Company and, to the
knowledge of the Bank, each other party thereto, and is in full force and effect
in accordance with its terms; (B) the agreement will continue to be legal,
valid, binding, enforceable and in full force and effect on identical terms
following the consummation of the transactions contemplated hereby; (C) the
Company is not in breach or default in any material respect under the agreement,
and no event has occurred which with notice or lapse of time would constitute a
breach or default by the Company or permit termination, modification or
acceleration by the other party under the agreement; (D) to the knowledge of the
Bank, no other party is in breach or default, and to the to the knowledge of the
Bank, no event has occurred which with notice or lapse of time would constitute
a breach or default by the other party, or permit termination, modification or
acceleration by the Company under the agreement, except for a breach or default
that would not have a Material Adverse Effect. All Material Contracts have been
disclosed or identified to Purchaser. Except for the Transaction Documents, the
Company is not a party to any agreement or contract with the Bank or Cordia.

 

 7 

 

 

ARTICLE IV
Representations and Warranties of PURCHASER

 

The Purchaser hereby represents and warrants to the Bank as of the date hereof
as follows:

 

Section 4.01.       Authority. This Agreement has been duly executed and
delivered by Purchaser and constitutes the valid and legally binding agreement
of Purchaser, enforceable against Purchaser in accordance with its terms,
subject to the Enforceability Exceptions.

 

Section 4.02.       Access to Information. Purchaser acknowledges that he has
been afforded access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment and Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Shares.

 

Section 4.03.       Investment Intent. Purchaser is purchasing the Shares for
his own account for investment and not with a view to, or for sale in connection
with, any distribution of any of the Shares. Purchaser acknowledges that the
sale of the Shares has not been registered under the Securities Act of 1933, as
amended, or any applicable state securities laws and that such Shares may only
be sold or otherwise disposed of under an effective registration statement under
the Securities Act of 1933, as amended, or under an exemption therefrom.

 

ARTICLE V

CERTAIN COVENANTS

 

Section 5.01.       Conduct of Business. From the date hereof until the earlier
of the Closing Date and the termination of this Agreement in accordance with its
terms, except as contemplated by this Agreement, the Bank shall cause the
Company to (i) operate its business in the ordinary course consistent with past
practice, (ii) preserve intact the current business organization of the Company,
(iii) use commercially reasonable efforts to retain the services of its
employees, consultants and agents except as mutually agreed to by the Bank and
Purchaser, (iv) preserve the current relationships of the Company with material
customers and other Persons with whom the Company has and intends to maintain
significant relations and (v) maintain all of its operating assets in their
current condition (normal wear and tear excepted). The Bank shall cause the
Company to refrain from taking any action and shall cause its subsidiaries to
refrain from taking any action that would render any representation or warranty
contained in Article III of this Agreement inaccurate as of the Closing Date.
The Bank will promptly notify Purchaser of any event or circumstance which has
or is likely to have a Material Adverse Effect.

 

 8 

 

 

Section 5.02.       Satisfaction of Conditions. Each party shall use its
commercially reasonable efforts timely to satisfy each of the conditions to be
satisfied by it as provided in Sections 2.03(a) and (b) of this Agreement.

 

Section 5.03.       Public Announcements. The parties agree to consult with each
other before issuing any press release or making any public statement with
respect to this Agreement or the transactions contemplated hereby and will not
issue any such press release or make any such public statement without the
consent of the other party hereto; provided, however, that Purchaser shall not
be required to consult with the Bank, or to obtain the Bank’s prior consent,
prior to including in any Company marketing or other materials any statements
describing the history and rebranding of the Bank’s on-line student loan
refinancing program, currently operating as CordiaGrad, or the fact that the
Purchaser has acquired the Company from the Bank.

 

Section 5.04.         Purchaser Stock Ownership Matters.

 

(a)            The parties acknowledge that Purchaser shall retain all shares of
Cordia common stock, as well as all options to acquire shares of Cordia common
stock, that Purchaser owns as of the date of this Agreement following the
Closing Date and that the transactions contemplated by this Agreement shall in
no way affect or result in the termination, waiver, diminution or forfeiture of
any of Purchaser’s rights or interests with respect to such Cordia shares or
stock options.

 

(b)            Cordia and Purchaser hereby agree that the 184,000 unvested
shares of Cordia common stock (formerly shares of Cordia Series A common stock
issued to, and currently held by, Purchaser pursuant to the Founder Stock
Agreement shall fully vest effective as of the Closing; and that after the
Closing, all of the 289,560 shares of Cordia common stock issued to Purchaser
pursuant to the Founder Stock Agreement (the “Founder Shares”), and currently
held by, Purchaser shall all be Vested Shares (as defined in the Founder Stock
Agreement) and shall no longer be subject to the Unvested Share Repurchase
Option (as defined in the Founder Stock Agreement). In addition, Cordia and
Purchaser hereby agree that the Founder Stock Agreement and all obligations of
Purchaser thereunder shall terminate immediately following the Closing. As soon
as practicable after the Closing, Cordia shall cause the Escrow Agent (as
defined in the Founder Stock Agreement) and/or Cordia’s transfer agent (as
applicable) to deliver all of the Founder Shares and all certificates evidencing
the same, without legend or restriction on transfer, to Purchaser free and clear
of all Liens (except for restrictions applicable to affiliates of Cordia under
Securities and Exchange Commission Rule 144 (“Rule 144”), which will apply to
the Founder Shares for a period of three months following the Closing Date).

 

(c)            Cordia, the Bank and Purchaser hereby agree that the 66,000
restricted shares of Cordia common stock (the “Restricted Shares”) and the
options to purchase 39,478 shares of Cordia common stock (the “Options”) awarded
to Purchaser under Cordia’s 2011 Stock Incentive Plan (the “Cordia Stock Plan”)
shall vest (if not already vested) and be fully vested effective as of the
Closing; provided, however, that the Options shall otherwise be subject to the
provisions of the existing award agreements between Cordia and Purchaser with
respect to the grants of the Options under the Cordia Stock Plan; and provided,
further, that after the Closing, the Restricted Shares shall no longer be
subject to any transfer or holding period restrictions, repurchase rights or
other restrictions on transfer under the Cordia Stock Plan or under the existing
award agreement between Cordia and Purchaser with respect to the Restricted
Shares (except for restrictions applicable to affiliates of Cordia under Rule
144, which will apply to the Restricted Shares for a period of three months
following the Closing Date). As soon as practicable after the Closing, Cordia
shall cause its transfer agent to deliver all of the Restricted Shares and all
certificates evidencing the same, without legend or restriction, to Purchaser
free and clear of all Liens (except for restrictions applicable to affiliates of
Cordia under Rule 144, which will apply to the Restricted Shares for a period of
three months following the Closing Date).

 

 9 

 

 

(d)            Cordia, the Bank and Purchaser hereby further agree that all
other shares of Cordia common stock (including shares of Cordia common stock
that were issued in connection with the conversion of former shares of Cordia
Series B and Series C common stock and Series A preferred stock (collectively,
the “Other Cordia Shares”) issued to, and currently held by Purchaser, shall no
longer be subject to any restrictions on transfer or legends (except for
restrictions applicable to affiliates of Cordia under Rule 144, which will apply
to the Other Cordia Shares for a period of three months following the Closing
Date).

 

(e)            Cordia shall cause its counsel to provide a letter to Purchaser
at the Closing confirming there are no restrictions on transfer or legends
associated with the Founder Shares, Restricted Shares or Other Cordia Shares
(except for restrictions applicable to affiliates of Cordia under Rule 144,
which will apply to the Founder Shares, Restricted Shares and Other Cordia
Shares for a period of three months following the Closing Date). In addition,
promptly after the expiration of such three month period under Rule 144, Cordia
shall cause its counsel to provide a letter to Purchaser confirming there are no
restrictions on transfer or legends associated with the Founder Shares,
Restricted Shares or Other Cordia Shares. In addition, prior to or at the
Closing Cordia shall provide Purchaser with a fully executed copy of all
agreements and grant documentation that evidence the options granted to
Purchaser under the Cordia Stock Plan.

 

Section 5.05.        Company Financial Statements. On the Closing Date, the Bank
shall provide Purchaser with unaudited financial statements as of December 31,
2015 and as of January 31, 2016 and related work papers of the Company as of
December 31, 2015 that provide sufficient support to produce audited financial
statements under GAAP for the Company (including the CordiaGrad student loan
refinancing business engaged in by the Bank) for the year ended December 31,
2015.

 

Section 5.06.         Employment Agreement Matters.

 

(a)            Effective as of the Closing, Cordia and Purchaser agree that the
Employment Agreement and Purchaser’s employment thereunder shall terminate. Upon
the termination of his Employment Agreement and employment thereunder, Purchaser
irrevocably waives his rights under the Employment Agreement, with respect to
the time period that follows the Closing Date, for any salary, severance or
change in control payment, housing, travel or automobile allowance or
reimbursement for expenses incurred after the Closing Date or any other benefit
provided for pursuant to the Employment Agreement. As provided in the Employment
Agreement, Sections 8(a), 9, 10, 11 and 12 of the Employment Agreement shall
remain operative after such termination in accordance with their terms; except,
however, that it is expressly agreed that (i) Section 9 of the Employment
Agreement shall not apply to any Company Confidential Information or any other
information that primarily relates to or derives from the CordiaGrad student
loan refinancing business engaged in by the Bank or the Company, (ii) Section 10
of the Employment Agreement shall not, directly or indirectly, restrict or
prohibit Purchaser or the Company from engaging or participating in the student
loan business engaged in by the Bank or the Company or any similar, related or
ancillary business from any location, and (iii) Section 11 of the Employment
Agreement shall not, directly or indirectly, restrict or prohibit Purchaser or
the Company from soliciting any customers of the CordiaGrad student loan
refinancing business engaged in by the Bank or the Company.

 

 10 

 

 

(b)            At or as soon as practicable after the Closing, (i) Cordia shall
cause the two key man life insurance policies purchased by Cordia on the life of
Purchaser pursuant to Section 6 of the Employment Agreement to be assigned to
the Company, and (ii) Cordia shall cause the $1 million life insurance policy on
the life of Purchaser provided by Cordia pursuant to Section 7 of the Employment
Agreement to be assigned to Purchaser (unless such assignment has already
occurred).

 

(c)            Effective as of the Closing Date, Purchaser shall be deemed,
without any further action, to have resigned as a director of Cordia and all of
its subsidiaries.

 

Section 5.07.      Confidentiality. The Bank and Cordia agree that all Company
Confidential Information is the property of the Company. Therefore, from and
after the Closing Date, the Bank and Cordia each agrees that it shall not, and
shall cause its Affiliates not to, directly or indirectly, disclose, reveal,
divulge or communicate to any Person other than authorized officers and
employees of the Company, or use or cause to be used for his or its own account
or for the benefit of any third party, any Company Confidential Information at
any time without the prior written consent of the Company or Purchaser.

 

ARTICLE VI
TERMINATION

 

Section 6.01.       Termination. This Agreement may be terminated at any time
prior to the Closing:

 

(a)            by mutual written consent of the parties;

 

(b)            by the Bank, if there has been a material violation or breach by
Purchaser of any covenant, representation or warranty contained in this
Agreement that has prevented the satisfaction of any condition to the
obligations of the Bank at the Closing and such violation or breach has not been
waived by the Bank or, in the case of a covenant breach, cured by Purchaser
within ten (10) days after written notice thereof to Purchaser by the Bank; and

 

 11 

 

 

(c)            by Purchaser, if there has been a material violation or breach by
the Bank of any covenant, representation or warranty contained in this Agreement
that has prevented the satisfaction of any condition to the obligations of
Purchaser at the Closing and such violation or breach has not been waived by
Purchaser or, in the case of a covenant breach, cured by the Bank within ten
(10) days after written notice thereof to the Bank by Purchaser.

 

Section 6.02.       Effect of Termination. In the event of termination by any
party hereto pursuant to this Article VI, written notice thereof shall forthwith
be given to the other party, the transactions contemplated by this Agreement
shall be terminated, without further action by any party, this Agreement shall
become void and there shall be no liability on the part of one party hereto
against the other party hereto, or their respective directors, officers or
agents, except that (i) any such termination shall be without prejudice to the
rights of one party hereto arising out of the breach by the other party of any
covenant or agreement contained in this Agreement and (ii) Sections 5.03, 7.03,
7.04, 7.06 and 7.07 shall continue in full force and effect notwithstanding such
termination.

 

ARTICLE VII
Miscellaneous

 

Section 7.01.       Survival. Unless this Agreement is terminated in accordance
with Article VI, the representations and warranties of the parties hereto
contained in this Agreement or in any certificate or other writing delivered
pursuant hereto or in connection herewith shall survive the Closing for a period
of one year; except, however, that the representations and warranties set forth
in Sections 3.01, 3.02, 3.03 and 3.06 shall survive indefinitely.

 

Section 7.02.      Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including express delivery and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given,

 

if to Purchaser, to:

 

Jack C. Zoeller

2810 31st Street, NW

Washington, DC 20008

E-mail: jackzoeller@yahoo.com

 

with a copy to:



Crowell & Moring LLP

1001 Pennsylvania Avenue NW

Washington, DC 20004-2595

Attention: James R. Stuart, III, Esq.

E-mail: jstuart@crowell.com

 

if to the Bank, to:

 

 12 

 

 

Bank of Virginia

11730 Hull Street Road

Richmond, Virginia 23112

Attention: O.R. (Ed) Barham, Jr.

E-mail: ebarham@bankofva.com

 

with a copy to:

 

Kilpatrick Townsend & Stockton LLP
607 14th Street, NW, Suite 900
Washington, DC 20005
Attention: Aaron M. Kaslow, Esq.
Facsimile No.: (202) 204-5600
E-mail: akaslow@kilpatricktownsend.com

 

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed delivered: (i) upon receipt,
when delivered personally; (ii) upon receipt, when sent by e-mail or facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one business day
after deposit with an overnight courier service, in each case properly addressed
to the party to receive the same.

 

Section 7.03.       Amendments and Waivers.

 

(a)            Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.

 

(b)            No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

Section 7.04.       Expenses. Each party hereto shall pay its own costs and
expenses relating to this Agreement, the negotiations leading up to this
Agreement and the transactions contemplated by this Agreement.

 

Section 7.05.       Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of the other party (which such consent may not be
unreasonably withheld, conditioned or delayed).

 

 13 

 

 

Section 7.06.       Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the Commonwealth of Virginia, without
giving effect to any conflicts of law rule or principle that might require the
application of the laws of another jurisdiction.

 

Section 7.07.       WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 7.08.       Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other party
hereto. Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication). No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations, or liabilities
hereunder upon any Person other than the parties hereto and their respective
successors and assigns.

 

Section 7.09.       Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
thereof and supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to such subject matter.

 

Section 7.10.       Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other Governmental Authority to be invalid, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions of this Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

[Remainder of page intentionally blank]

 

 14 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

    BANK OF VIRGINIA         By: /s/ O.R. (Ed) Barham, Jr.     O.R. (Ed) Barham,
Jr.     President and Chief Executive Officer           CORDIA BANCORP INC.    
(solely for purposes of Sections 3.01, 3.02, 3.03, 5.04, 5.06 and 5.07)        
By: /s/ Mark A. Severson     Mark A. Severson     Executive Vice President and
Chief Financial Officer           PURCHASER           /s/ Jack C. Zoeller    
Jack C. Zoeller

 

 15 

 

 

EXHIBIT A

 

FORM OF TRANSITION SERVICES AGREEMENT

 

 

 

 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of this
1st day of March 2016, by and between Bank of Virginia, a commercial bank
chartered under the laws of the Commonwealth of Virginia (the “Bank”) and Purefy
Inc., a Delaware corporation (the “Company”).

 

RECITALS

 

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of the date
of this Agreement (the “Stock Purchase Agreement”), among the Bank, Cordia
Bancorp, Inc. and Jack C. Zoeller (the “Purchaser”), Purchaser has purchased all
of the outstanding shares of common stock, par value $0.01 per share, of the
Company from the Bank (the “Stock Sale”); and

 

WHEREAS, the CordiaGrad student loan refinancing business of the Company (the
“CordiaGrad Business”) formerly operated as a unit of the Bank, and the Company
and the Bank desire to provide for an orderly transfer of certain services
currently provided to or for the CordiaGrad Business by the Bank in the conduct
of its business.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Bank and the Company hereby agree
as follows:

 

ARTICLE I

TRANSITION SERVICES

 

Section 1.1.        Transition Services. Subject to the terms and conditions set
forth herein, during the term of this Agreement and in consideration of
Purchaser’s completion of the Stock Sale, the Bank will perform for and make
available to the Company the transition services detailed in Exhibit A hereto
(the “Transition Services”) commensurate with the levels of such services
provided by the Bank to the CordiaGrad Business during the year ended December
31, 2015. In exchange for the Transition Services, the Company will pay the Bank
an aggregate monthly fee of $4,912 no later than the fifteenth day of the month
immediately following the provision of such services; provided, however, that,
upon the mutual agreement of the Company and the Bank (such agreement not to be
unreasonably withheld), this monthly fee shall be equitably reduced or, if
applicable, eliminated in the event that the Company elects to no longer utilize
some or all of the Transaction Services during the term of this Agreement. The
parties agree that it is their intention that the description of the Transition
Services contained in this Agreement (including the exhibits hereto) contain
such level of detail as is reasonably necessary to describe the extent and scope
of the Transition Services and to eliminate any disputes between the parties.
Without prejudice to the preceding sentence, if the Company makes a request for
a modification of a Transition Service or requests an additional Transition
Service, the parties shall (i) meet promptly to discuss and negotiate in good
faith the proposed modification or additional Transition Service (and any fees
payable by the Company to the Bank therefor) and (ii) cooperate in connection
with the implementation of any understanding resulting from such discussions.
Modifications of and additions to such Transition Services, if any, shall be set
forth in a supplement to an exhibit or the exhibits hereto, as appropriate.

 

 A-1 

 

 

Section 1.2.         Employee Transition Services. From the date of this
Agreement through the pay period that ends on March 15, 2016 (or such shorter
period as the Company may request in writing), the Bank will provide (or cause
to be provided through its applicable third-party service providers) payroll and
human resource services relating to the employees of the Company (the
“Employees”) including, but not limited to, the payment of all salary,
commission, bonus and employee benefit plan amounts due to such Employees for
services performed for the benefit of the Company. The Bank agrees to provide
routine human resources services and related support, and to take such actions
as shall be necessary and to cooperate with the Company, in order to assist the
Employees in enrolling to receive continued employee benefits through the
Consolidated Omnibus Budget Reconciliation Act. The Company agrees to remit all
amounts payable to all Employees, and all amounts necessary to cover any related
taxes and expenses under this Section 1.2 (including for participation in Bank
employee benefit plans), directly to the Bank for direct debit by the Bank or
the Bank’s third-party payroll provider by the tenth and, if the Bank provides
the Company with payroll services after February 29, 2016, the twenty-fifth day
of March 2016, which amounts will be paid by the Bank to the Employees and to
the appropriate governmental agencies for employer payroll taxes and expenses
for the Employees.

 

Section 1.3          Standard of Care. In providing the Transition Services
pursuant to this Agreement, the Bank agrees to act with reasonable care, using
the degree of skill and care that the Bank used when such services were provided
by the Bank to the CordiaGrad Business during the year immediately preceding the
completion of the Stock Sale.

 

ARTICLE II

COOPERATION

 

Section 2.1.       Cooperation. The Bank agrees that it will make appropriate
personnel of the Bank available at reasonable times during the term of this
Agreement to consult with the Company in connection with the Transition Services
to be provided by the Bank to the Company.

 

ARTICLE III

BOOKS AND RECORDS

 

Section 3.1.         Audit and Access to Information. The Bank shall keep
complete records pertaining to the Transition Services performed hereunder. The
Bank shall provide the Company and its authorized representatives reasonable
access to such records upon reasonable advance notice, and permit the Company to
make such inspections and inquiries thereof as the Company may reasonable
request during normal business hours; provided, however, that such inspection or
inquiries shall be conducted in such a manner as not to unreasonably interfere
with the Bank’s business.

 

 A-2 

 

 

Section 3.2.         Transfer of Books and Records. All books, records,
documents, files and other information and data in the Bank’s possession and
pertaining to the Company or the CordiaGrad Business are and from and after the
consummation of the Stock Sale are and shall at all times remain the property of
the Company. Upon termination of this Agreement, the Bank shall transfer control
of such books, records, documents, files and other information and data held by
it to the Company.

 

ARTICLE IV

LIMITATION ON LIABILITY

 

Section 4.1.         Losses. The Company shall be responsible for all
liabilities, obligations, losses, damages, payments, costs or expenses of any
kind whatsoever (the “Losses”) associated with the operations of its business
from and after the consummation of the Stock Sale, except (i) that the Bank
shall be responsible for all or any portion of such Losses resulting from the
breach by the Bank of its obligations under this Agreement or the failure of the
Bank to conform to the standard of care set forth in Section 1.3 hereof with
respect to the provision of Transition Services hereunder, and (ii) as otherwise
provided in Section 2 of the Contribution Agreement (as defined in the Stock
Purchase Agreement). The Bank shall be responsible for the costs and expenses of
providing the Transition Services to the Company in accordance with the terms of
this Agreement.

 

Section 4.2          Limit of Liability. Notwithstanding anything else to the
contrary contained herein, neither party shall have any liability whatsoever for
any indirect, special or consequential damages, however arising, which result
from, or pertain to, the delivery of Transition Services hereunder.

 

ARTICLE V

TERM AND TERMINATION

 

Section 5.1.         Term. This Agreement shall be effective as of the date
hereof and continue in full force and effect until June 30, 2016, unless earlier
terminated pursuant to Section 5.2 or Section 5.3 hereof.

 

Section 5.2.         Termination by the Company. Upon 30 days prior written
notice to the Bank, the Company may terminate this Agreement. In addition, the
Company may immediately terminate its right to receive any of the Transition
Services, in whole or in part, upon written notice to the Bank.

 

Section 5.3.         Termination for Breach. Either party may terminate this
Agreement by written notice to the other party in the event of a material breach
by any party (the “Defaulting Party”) as to any obligation under this Agreement,
provided that the terminating party (the “Terminating Party”) promptly serves
prior written notice on the Defaulting Party specifying the terminable breach
and that the Terminating Party considers such breach to be a terminable breach,
and provided further that the Defaulting Party has not remedied the terminable
breach within 30 days of such notice.

 

 A-3 

 

 

Section 5.4.         Effect of Termination. The termination of this Agreement
shall not affect (i) the liability of a party for a material breach of this
Agreement or (ii) the provisions contained in this Article V or in Articles IV
or VI hereof, which provisions shall survive the termination of Agreement.

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.1.         Relationship of the Parties. The Bank and the Company are
independent contractors with regard to this Agreement and all actions and
services performed under this Agreement. Neither the Bank nor the Company shall
be construed to be the other party’s agent or authorized, expressly or
implicitly, to commit any other party to any obligation. Nothing in this
Agreement shall create or be construed as creating a joint venture, partnership,
agency or any other relationship between the parties other than one of
independent contractor. All employees of the Bank providing Transition Services
shall at all times remain employees of the Bank, and the Bank shall at all times
coordinate and supervise the activities of such employees.

 

Section 6.2.         Successors and Assigns. All terms and provisions of this
Agreement shall be binding upon and shall inure to the benefit of the Bank and
the Company (and their respective successors by operation of law); provided that
the Bank may not assign any of its rights or obligations under this Agreement,
other than pursuant to an assignment to an affiliate of the Bank, without the
consent of the Company (which shall not be unreasonably withheld or delayed).

 

Section 6.3.         Counterparts. This Agreement may be executed in
counterparts (including by facsimile signature), each of which shall be deemed
an original for all purposes and all of which shall be deemed, collectively, one
agreement, but in making proof hereof it shall not be necessary to exhibit more
than one such counterpart.

 

Section 6.4.         Captions. The captions, headings and arrangements used in
this Agreement are for convenience only and do not in any way affect, limit or
amplify the terms and provisions hereof.

 

Section 6.5.        Entire Agreement; Amendments. The making, execution and
delivery of this Agreement by the parties have been induced by no
representations, statements, warranties or agreements other than those expressed
herein or in the other Transaction Documents (as defined in the Stock Purchase
Agreement). This Agreement embodies the entire understanding of the parties, and
there are no further or other agreements or understandings, written or oral, in
effect between the parties relating to the subject matter hereof except for the
other Transaction Documents. This Agreement may be amended or modified only by a
written instrument signed by each of the parties or their duly authorized
agents. None of the parties hereto shall be deemed to have waived any of its
rights, powers or remedies under this Agreement unless such waiver is approved
in writing by an authorized representative of the waiving party.

 

 A-4 

 

 

Section 6.6.        Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

 

Section 6.7.        Governing Law. This Agreement shall be governed by and
construed in accordance with the domestic laws of the Commonwealth of Virginia
without giving effect to any choice or conflict of law provision or rule
(whether of the Commonwealth of Virginia or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the
Commonwealth of Virginia.

 

Section 6.8.         Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including express delivery and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given,

 

if to the Company, to:

 

Purefy Inc.

2810 31st Street, NW

Washington, DC 20008

Attention: Jack C. Zoeller

E-mail: jackzoeller@yahoo.com

 

with a copy to:
                        
Crowell & Moring LLP

1001 Pennsylvania Avenue NW

Washington, DC 20004-2595

Attention: James R. Stuart, III, Esq.

E-mail: jstuart@crowell.com

 

if to the Bank, to:

 

Bank of Virginia

11730 Hull Street Road

Richmond, Virginia 23112

Attention: O.R. (Ed) Barham, Jr.

E-mail: ebarham@bankofva.com

 

with a copy to:

 

Kilpatrick Townsend & Stockton LLP

607 14th Street, NW, Suite 900

Washington, DC 20005

Attention: Aaron M. Kaslow, Esq.

E-mail: akaslow@kilpatricktownsend.com

 A-5 

 

 

or such other address as such party may hereafter specify for the purpose by
notice to the other parties hereto. All such notices, requests and other
communications shall be deemed delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by e-mail (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.

 

[Remainder of page intentionally blank]

 

 A-6 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

    BANK OF VIRGINIA         By:       O.R. (Ed) Barham, Jr.     President and
Chief Executive Officer           PUREFY INC.         By:       Jack C. Zoeller
    President

 

 A-7 

 

 

Exhibit A

 

Transition Services

 

I.Accounting and Payroll Services

 

The following list summarizes the accounting and payroll services to be provided
by the Bank to the Company during the term of the Agreement:

 

·Prepare and issue monthly loan accounting inputs to the preparer of the
Company’s financial statements sufficient to complete its balance sheet and
income statement in a time frame comparable to the Bank’s financial statements

 

·Payroll and human resources services for Company employees comparable to those
provided by the Bank to Bank employees as of the date of this Agreement through
the pay period that ends on March 15, 2016 (or such shorter period as the
Company may request in writing)

 

·Loan accounting services for the Company, through June 30, 2016, comparable to
those performed by the Bank with respect to the CordiaGrad Business during the
year ended December 31, 2015

 

II.Facilities Services

 

The following list summarizes the facilities services to be provided by the Bank
to the Company during the term of the Agreement:

 

·Use and occupancy of physical office space (in the same locations utilized by
the Bank employees responsible for the CordiaGrad Business prior to the date of
this Agreement) by and for the Company and its employees to conduct the
Company’s business within the Bank’s main office located at 11730 Hull Street
Road, Richmond, Virginia 23122

 

·Access to Bank printers, telephone, file space and telecommunications services
sufficient for the Company and its employees to conduct the Company’s business

 

III.Information Technology Services

 

The following list summarizes the information technology services to be provided
by the Bank to the Company during the term of the Agreement:

 

·Access to the Bank’s software applications and computer programs (or their
replacements and upgrades, if applicable) utilized in the CordiaGrad Business or
by the Bank employees responsible for the CordiaGrad Business prior to the date
of this Agreement, sufficient for the Company and its employees to conduct the
Company’s business

 

 A-8 

 

 

·Access to the Bank’s server-based services, helpdesk services, network platform
services and technical support services as made available to the CordiaGrad
Business or to the Bank employees responsible for the CordiaGrad Business prior
to the date of this Agreement, sufficient for the Company and its employees to
conduct the Company’s business

 

·Assistance with the migration of all data relating to or arising from the
CordiaGrad Business from the Bank’s network to the Company’s network, sufficient
for the Company and its employees to complete such migration in a commercially
reasonable manner.

 

 A-9 

 

 

EXHIBIT B

 

FORM OF LOAN PROGRAM AGREEMENT

 

 

 

 

LOAN PROGRAM AGREEMENT

 

This LOAN PROGRAM AGREEMENT (this “Agreement”) is entered into as of this 1st
day of March 2016, by and between Bank of Virginia, a commercial bank chartered
under the laws of the Commonwealth of Virginia (the “Bank”) and Purefy Inc., a
Delaware corporation (the “Company”).

 

RECITALS

 

WHEREAS, the Bank is a Virginia state-chartered bank authorized to engage in the
business of making loans throughout the United States;

 

WHEREAS, the Bank desires to have the Company perform, on the Bank’s behalf,
certain marketing and administrative services in connection with the Bank’s
origination of certain loans;

 

WHEREAS, the Company desires to perform certain marketing and other
administrative services in connection with the Bank’s origination of certain
loans, and the Company desires for the Bank to provide certain services to the
Company in support of its loan marketing and administration activities; and

 

WHEREAS, the Parties desire to enter into this Agreement for the purpose of
setting forth the terms and conditions that will govern the marketing and
administrative services to be provided by the Company in connection with the
Loans (as defined below), the related support services to be provided by the
Bank to the Company and compensation payable from the Bank to the Company in
exchange for such services;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
representations and warranties, and mutual covenants and agreements herein
contained, and for good and valuable consideration, the receipt and sufficiency
of which are hereby conclusively acknowledged, the Bank and the Company mutually
agree as follows:

 

ARTICLE I

DEFINITIONS AND CONSTRUCTION

 

Section 1.1         Definitions. In addition to definitions provided for other
terms elsewhere in this Agreement and except as otherwise specifically
indicated, the following terms shall have the indicated meanings.

 

“ACH” means automated clearing house.

 

“Advertising Materials” means all materials and methods used by the Company in
the performance of its marketing services under this Agreement, including
advertisements, direct mail pieces, brochures, website materials and any other
similar materials.

 

 B-1 

 

 

“Affiliate” of a person means a person in Control of that person, a person
Controlled by that person or a person under common Control with that person.

 

“Applicant” means a prospective Borrower.

 

“Application” means the paper document or electronic application by which an
Applicant applies for a Loan.

 

“Bank Program Expenses” means the reasonable third-party, out-of-pocket costs
and expenses (except with respect to any fees and expenses incurred in
connection with Section 10.1 hereof) incurred by the Bank in connection with the
Bank’s performance under this Agreement, including legal fees and expenses;
provided that (i) any such fees and expenses are (x) of the same type and extent
as incurred by the Bank in 2015 in connection with the CordiaGrad Business, (y)
are reasonably required by Regulatory Authorities or (z) of a type and approved
in advance by the Company; (ii) the Bank has provided no less than five (5)
Business Days prior written notice of the intended incurrence of such costs
and/or expenses; and (iii) the Company has approved such fees and expenses in
writing, such approval not to be unreasonably withheld.

 

“Borrowers” mean those Applicants and other Persons who are obligors with
respect to the Loans.

 

“Business Day” means any day, other than: (i) a Saturday or Sunday, (ii) a day
on which banking institutions in the Commonwealth of Virginia are authorized or
obligated by law or executive order to be closed, or (iii) any other day on
which commercial banking or Federal institutions in New York, New York are
authorized or obligated by law or executive order to be closed.

 

“Company Platform” means the technology, including all computer software,
proprietary system information, know-how, and other technology and information,
together with all related documentation owned or licensed by the Company in
connection with the Program, including the website administered by the Company,
and any and all future versions thereof, and any and all enhancements, upgrades,
modifications and improvements thereto and derivative works thereof and all
Intellectual Property Rights therein. For avoidance of doubt, the Company
Platform does not include the specific duties performed by the Company on behalf
of the Bank and as its agent.

 

“Control” means the ownership or power to vote fifty percent (50%) or more of
the outstanding ownership or voting interests of a person.

 

“CordiaGrad Business” means the CordiaGrad student loan refinancing business of
the Company that was formerly operated as a unit of the Bank.

 

“Early Termination Date” means the date that is 90 days after the date of this
Agreement.

 

 B-2 

 

 

“Eligible Loan” means a Loan originated and funded by the Bank that meets all of
the eligibility criteria set forth on Schedule 1 hereto.

 

“Existing Bank Loan” has the meaning given to such term in Section 3.2(f) of
this Agreement.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Funding Limit” means, on any given day, the lesser of (a) the sum of (i)
$[****]1 and (ii) the amount of refinanced student loans held by the Bank that
the Bank has designated as “held to maturity” and (b) $[****]2; provided,
however, that if the Funding Limit shall cause the Bank’s Loan-to-Deposit Ratio
to exceed 100%, the Funding Limit shall be reduced to such an amount that would
result in a Loan-to-Deposit Ratio of 100% for the Bank.

 

“Intellectual Property Rights” shall mean any invention, whether patentable or
otherwise, copyright, Marks, trade secret or patent rights and any United States
or foreign registrations or letters patent or applications for any of the
foregoing including any renewals, extensions, divisionals, continuations,
continuations-in-part or reissues thereof and any reexamination certificates
relating thereto. It is understood that Intellectual Property Rights belonging
to or held by the Company shall not include any Marks of the Bank, except for
those Marks contributed or licensed to the Company by the Bank pursuant to the
Contribution Agreement dated March 1, 2016 between the Company and the Bank or
the Trademark License Agreement dated March 1, 2016 (the “Contribution
Agreement”), among the Company, the Bank and Cordia Bancorp Inc. (the “License
Agreement”)

 

“Loan Documents” mean, collectively, with respect to any Loan, the Promissory
Note, Application and any other documents signed by a Borrower in connection
with a Loan.

 

“Loan” means a loan made by the Bank to a Borrower pursuant to this Agreement.

 

“Loan Funding Date” means the date on which the Bank funds a Loan to a Borrower
in accordance with terms of this Agreement.

 

“Loan Products” means the Bank’s closed-end, unsecured loan products that meet
the Program Terms and are made available to Applicants by the Bank under the
Program.

 



 



1 **** Certain confidential information has been omitted and filed separately
with the SEC. Confidential treatment has been requested with respect to the
omitted portions.

 

2 **** Certain confidential information has been omitted and filed separately
with the SEC. Confidential treatment has been requested with respect to the
omitted portions.

 

 B-3 

 

 

“Loan Sale Agreement” means any agreement with respect to the sale of Loans
and/or refinanced student loans originated by the Bank prior to the date of this
Agreement between the Bank and an applicable Purchaser and collectively all such
agreements are referred to herein as the “Loan Sale Agreements.”

 

“Loan-to-Deposit Ratio” means the Bank’s loans held for investment, before
reserves, as a percent of the Bank’s total deposits.

 

“Marks” means the trademarks including registered and common law trademarks,
trade names, service marks, logos, domain names and designations.

 

“Origination Fee” means any applicable origination fee charged to each Borrower
for a Loan, as set forth in Exhibit A.

 

“Party” means either the Company or the Bank and “Parties” means both the
Company and the Bank.

 

“Person” means any legal person, including any individual, corporation, limited
liability company, partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, governmental entity, or other entity of
similar nature.

 

“Program” means the lending program for which the Company provides marketing and
administrative services to the Bank in connection with the Loans and the Bank
originates and funds such Loans pursuant to this Agreement, the Program
Guidelines and the Program Terms.

 

“Program Guidelines” means those guidelines established by the Bank for the
administration of the Program, as they may be modified from time to time by the
Bank in its reasonable discretion, as provided in Section 2.3. The Program
Guidelines include the Program Terms, as set forth on Exhibit A attached hereto,
and the Underwriting Requirements, as set forth on Exhibit B attached hereto.

 

“Program Materials” means all Loan Documents and all other documents, materials
and methods used in connection with the performance of the Parties’ obligations
under this Agreement, including the promissory notes, Applications, disclosures
required by the Rules applicable to an FDIC-insured, Virginia state-chartered
commercial bank, collection materials, and the like, but excluding Advertising
Materials.

 

“Program Start Date” means the first day upon which the Bank funds a Loan under
this Agreement.

 

“Program Terms” has the meaning given to such term in Section 2.2 of this
Agreement.

 

“Promissory Note” means the document containing the terms and conditions of a
Loan including all disclosures required by Applicable Laws.

 

 B-4 

 

 

“Purchaser” means the applicable Person that is a purchaser of Loans under any
Loan Sale Agreement.

 

“Reconstitution Date” has the meaning given to such term in Section 10.20 of
this Agreement.

 

“Regulation AB” means Subpart 229.1100 - Asset Backed Securities (Regulation
AB), 17 C.F.R. Sections 229.1100 through 229.1123, as such may be amended from
time to time, and subject to such clarification and interpretation as have been
provided by the Securities and Exchange Commission in the adopting release
(Asset-Backed Securities, Securities Act Release Nos. 33–9638; 34–72982; File
No. S7–08–10, Fed. Reg. Vol. 79, No.185 (September 24, 2014) or by the staff of
the Securities and Exchange Commission, or as may be provided by the Securities
and Exchange Commission or its staff from time to time.

 

“Regulatory Authorities” means the Virginia Bureau of Financial Institutions,
the Federal Reserve Board, the FDIC, the Consumer Financial Protection Bureau,
and any local, state or federal regulatory authority that currently has, or may
in the future have, jurisdiction or exercising regulatory or similar oversight
with respect to the Bank, the Company or Third Party Service Providers (except
that nothing herein shall be deemed to constitute an acknowledgement by the Bank
that any Regulatory Authority other than the Virginia Bureau of Financial
Institutions and the Federal Reserve Board has jurisdiction or exercises
regulatory or similar oversight with respect to the Bank).

 

“Rules” means all local, state, and federal statutes or ordinances applicable to
the acts of, as applicable, the Bank, the Company, or a Third Party Service
Provider as they relate to the Program or a Party’s performance of its
obligations under this Agreement; any order, decision, injunction or similar
pronouncement of any court, tribunal, or arbitration panel issued with respect
to, as applicable, the Bank, the Company or a Third Party Service Provider in
connection with this Agreement; and any regulations, policy statements, and any
similar pronouncement of a Regulatory Authority pertaining to, as applicable,
the acts of the Bank, the Company or a Third Party Service Provider as they
relate to the Program or a Party’s performance of its obligations under this
Agreement.

 

“Securitization Transaction” has the meaning given to such term in Section 10.20
of this Agreement.

 

“Third Party Service Provider” means any contractor or service provider retained
by the Bank or the Company, or retained by any party directly or indirectly
retained by the Bank or the Company, that provides or renders services in
connection with the Program.

 

“Underwriting Requirements” means the underwriting requirements of the Bank as
set forth in the Program Guidelines to be applied by the Company in reviewing
all Applications on behalf of the Bank.

 

“Unpaid Bank Program Fees” means any Bank Program Fees that the Bank has not
received from a Purchaser in connection with the sale of a Loan under any Loan
Sale Agreement.

 

 B-5 

 

 

“Whole Loan Transfers” has the meaning given to such term in Section 10.20 of
this Agreement.

 

Section 1.2          Construction. Unless the context otherwise clearly
indicates:

 

(a)           Words used in the singular include the plural and words in the
plural include the singular;

 

(b)           All references to the masculine gender shall include the feminine
gender (and vice versa);

 

(c)           All references to “include,” “includes,” or “including” shall be
deemed to be followed by the words “without limitation”;

 

(d)           References to any law or regulation refer to that law or
regulation as amended from time to time and include any successor law or
regulation;

 

(e)           References to “dollars” or “$” shall be to United States dollars
unless otherwise specified herein; and

 

(f)            Unless otherwise specified, all references to days, months, or
years shall be deemed to be proceeded by the word “calendar”.

 

ARTICLE II

GENERAL PROGRAM DESCRIPTION

 

Section 2.1          General Description; Appointment of the Company. The
Parties agree that, in accordance with the Program Guidelines and Program Terms,
the Program shall consist of the marketing and administrative services provided
by the Company, on the Bank’s behalf, the related support services provided by
the Bank to the Company and the origination and funding of Loans by the Bank.
The duties of the Parties in connection with the Program shall be as set forth
in the terms of this Agreement. The Bank hereby appoints the Company as its
agent, and the Company accepts such appointment, to discharge the Bank’s duties
and obligations with respect to each Application and Loan concerning applicable
consumer, credit reporting, anti-money laundering and terrorist financing, and
loan servicing laws with full power and authority to do and perform each and
every act and thing requisite and necessary to be done in connection with such
appointment, including the power and authority to do or cause to be done any and
all things that the Company may reasonably deem necessary or desirable in
connection with the rendering of such duties and obligations hereunder. This
appointment as agent will expire automatically upon the termination of this
Agreement.

 

Section 2.2        Program Terms. The Bank’s pricing schedule and certain other
loan terms and conditions (collectively, “Program Terms”) are set forth on
Exhibit A and shall apply to all Loans.

 

 B-6 

 

 

Section 2.3          Program Modifications. The Bank may change the Program
Terms or the Program Guidelines in its reasonable discretion, upon not less than
20 days prior written notice to the Company, provided that the foregoing prior
notice shall not be required in the event such modification is: (i) the result
of a change in the Rules or by request of a Regulatory Authority; and (ii) the
Rules or the Regulatory Authority requires the modification to occur prior to
the expiration of the 20-day notice period. In addition, the Company may
recommend modifications to the Program Terms and/or Program Guidelines for the
improvement of the Program for the Bank’s approval, such approval not to be
unreasonably withheld or delayed. Notwithstanding the foregoing, in the event
the Bank requires any modification to the Program Terms or Program Guidelines
that requires modifications to the Company Platform, the Company agrees to
complete such modifications within the shortest period of time reasonably
necessary to arrange with its vendors to implement such modifications, and will
use commercially reasonable efforts to complete such modifications within 20
days of receiving notice provided that the relevant Company vendors are the same
vendors as were utilized by the Bank when it operated the CordiaGrad Business.

 

Section 2.4         Non-exclusivity. This Agreement does not prohibit the
Company, or any Affiliate thereof, from entering into a contract with any Person
that establishes and/or provides for the implementation of a program to
originate loans that are substantially similar to the Loans, including in a
manner that is substantially similar to and/or competitive with the Program (a
“Competing Program”). During the twelve months following the date of this
Agreement, the Bank shall not establish or enter into a Competing Program with
any third party.

 

ARTICLE III

DUTIES OF THE COMPANY AND THE BANK

 

Section 3.1         Duties and Responsibilities of the Company. The Company
shall perform and discharge the following duties and responsibilities in
connection with the Program. In so doing, the Company may employ the same or
similar designated agents previously employed by the Bank in connection with the
CordiaGrad Business and shall provide sufficient oversight and direction to such
designated agents as to reasonably ensure and maintain their compliance with the
requirements of this Section 3.1.

 

(a)            The Company, or its designated agent, shall be responsible for
the marketing of the Bank’s Loan Products on behalf of the Bank to consumers
through use of the approved Advertising Materials and Program Materials. The
Bank agrees that the Company’s marketing efforts may include the use of radio,
television, internet and print advertising. In marketing the Bank’s Loan
Products, the Company shall at all times and in all material respects comply
with applicable Rules.

 

(b)            The Company, or its designated agent, shall comply with the
Underwriting Requirements and shall comply in all material respects with the
other Program Guidelines in connection with its duties hereunder. The Company
shall ensure that each Loan originated and funded by the Bank is an Eligible
Loan.

 

 B-7 

 

 

(c)            The Company shall process Applications on the Bank’s behalf from
Applicants submitted to the Bank on an Application form that is provided by or
otherwise approved by the Bank. The Company shall provide reasonable assistance
to each prospective Applicant in completing an Application. The Company shall
forward all completed Applications that satisfy the Bank’s Underwriting
Requirements as set forth in the Program Guidelines to the Bank (or its
designated loan processing agent) electronically, by telephone, or by other
appropriate means agreeable to both Parties. No Application shall be approved
unless it complies with the Program Guidelines and all Applications shall be
deemed not approved to the extent that they do not comply with the Program
Guidelines; it being understood that compliance with the Program Guidelines
shall be the duty of the Company. The Bank shall have the option to approve
exceptions to the Program Guidelines, in writing, in its sole discretion from
time to time. Any Application that complies with the terms of a written
exception received from the Bank and complies with all other applicable Program
Guidelines shall be considered to be in compliance with the Program Guidelines.
The Bank shall have the right to review and audit Applications to ensure
compliance with the Program Guidelines.

 

(d)            The Company, or its designated agent, shall take, on the Bank’s
behalf, appropriate measures to verify the identity of all Applicants consistent
with the Rules and any policies or procedures of the Bank provided to the
Company, as they may be modified from time to time. The Company shall take such
further steps as may be deemed reasonably necessary by the Bank to prevent fraud
in connection with the Program.

 

(e)            The Company, or its designated agent, shall provide, on the
Bank’s behalf, an appropriate completed adverse action notice to any Applicant
whose Application for a Loan is rejected by the Bank.

 

(f)            The Company, or its designated agent, shall, on the Bank’s
behalf, (A) electronically or otherwise deliver a copy of the Promissory Note to
the Borrower; (B) obtain from the Borrower the executed Promissory Note; and (C)
deliver a copy of the Bank’s privacy policy, as provided to the Company by the
Bank, to the Borrower.

 

(g)            The Company shall maintain and retain on behalf of the Bank all
original Applications and copies of all adverse action notices and other
documents relating to rejected Applications for the period required by the
Rules. The Company shall further maintain originals or copies, as applicable, of
all Loan Documents and any other documents provided to or received from
Borrowers for the period required by the Rules.

 

(h)            The Company, or its designated agent, shall perform for the Bank
all post-funding servicing of the Loans held by the Bank, including customer
service and collection functions in accordance with the Company’s or its
designated agent’s ordinary and customary practices and the applicable Rules,
including, as applicable, the federal Fair Debt Collections Practices Act and
any similar applicable state statutes.

 

(i)            The Company shall provide to the Bank data submissions and
reports reasonably required by the Bank to maintain effective internal controls
and monitor results under this Agreement or to comply with any applicable Rules.

 

 B-8 

 

 

(j)            The Company shall provide the Bank and Regulatory Authorities
with reasonable access to the Company’s offices, to the books and records of the
Company (to the extent such books and records pertain to the Loans), to the
officers, employees and accountants of the Company, and to all computer files
containing the Loan Documents, all for the same purposes of ensuring that the
Company is following all Program Guidelines and is adhering to all applicable
Rules. Such access shall include permission to maintain employees or agents of
the Bank, at the Bank’s expense, on the premises of the Company during regular
business hours to audit the Company’s books and records pertaining to the
Program.

 

Section 3.2         Duties and Responsibilities of the Bank. The Bank shall
perform and discharge the following duties and responsibilities in connection
with the Program:

 

(a)            The Bank shall establish and deliver the initial Program
Guidelines to the Company and the Bank shall provide the Company with any
modifications to the Program Guidelines that the Bank may make from time to time
in accordance with Section 2.3.

 

(b)            The Bank shall establish such controls as may be reasonably
necessary, but not less than those controls required by any Regulatory
Authorities and the Rules, to adequately control, monitor and supervise the
operation of the Program and those duties performed by the Company on the Bank’s
behalf, including the approval of each Application. The Bank and Company agree
that the controls in place for the CordiaGrad Business prior to the date of this
Agreement are necessary and sufficient to reasonably meet the Bank’s control
requirements and standards.

 

(c)            The Bank shall manage the Program in a good faith effort,
employing the same degree of care, skill and attention that the Bank devotes to
the management of its other programs and assets and at least the same degree of
care, skill and attention that was devoted by the Bank to the CordiaGrad
Business in 2015; provided, however, that the Bank’s management of the Program
must meet or exceed the standards required by any Regulatory Authorities and the
applicable Rules. The Bank shall perform and provide compliance and closing
services in the same or similar manner as the Bank performed and provided in
connection with the CordiaGrad Business in 2015, and consistent with such
standard, the Bank shall:

 

(i)          Timely review and issue approval or non-approval of a low volume of
requested exceptions to the Underwriting Exceptions from the Company from time
to time;

 

(ii)         Timely review and issue approval or non-approval of the Company’s
manual DTI recalculations weekly;

 

(iii)        Timely review occasional product or pricing changes beyond those
previously approved by the Bank, as may be requested by the Company from time to
time;

 

(iv)        Perform compliance review services, including the timely review of
the product materials in the Company’s website or in print, digital and direct
mail advertising, in the same manner and generally to the same extent as
provided to the CordiaGrad Business by the Bank during 2015, as such product
materials may be developed or modified from time to time by the Company; and

 

 B-9 

 

 

(v)         Provide Loan closing services, including timely review and funding
of Company-generated Loans scheduled to be closed, in coordination with the
Company and its loan application and closing vendor, in the same or similar
manner as performed by the Bank for the CordiaGrad Business during 2015.

 

(d)            The Bank hereby approves each Loan that, based upon the
information provided by Applicants to the Bank through the Company and such
other information as obtained by the Company at the direction of the Bank, meets
the criteria, including the Underwriting Requirements, set forth in the Program
Guidelines.

 

(e)            Commencing on the Program Start Date, the Bank shall fund all
Loans in the manner set out in the Program Guidelines. With respect to each Loan
that is funded by the Bank in accordance with the terms of the Agreement
following the Program Start Date, the Bank will pay the Company an origination
fee equal to [****]3 basis points of the principal amount of the Loan, which the
parties acknowledge reflects the approximate direct origination costs of the
Company as of the date hereof.

 

(f)            The Bank hereby grants the Company an exclusive right to purchase
or direct the sale to a third party of any Loan, as well as all refinanced
student loans held by the Bank as of the date of this Agreement (each, an
“Existing Bank Loan”), in whole or in part in one or more transactions, subject
to the right of the Bank, in its reasonable discretion, to accept or reject any
proposed transaction. The Company further agrees that it will cooperate and use
its reasonable commercial efforts to assist the Bank to enter into Loan Sale
Agreements that will have the effect of reducing the total amount of refinanced
student loans held by the Bank in its loan portfolio to no more than $20 million
by April 30, 2016 and to $0 by June 30, 2016. The Company and Bank agree to
employ their best efforts to effect such loan sales and the Bank shall be
entitled to all interest income with respect to an applicable loan up and until
the date of sale. In connection with any sale of a Loan or an Existing Bank Loan
(excluding a sale to the Company) in accordance with the provisions of this
Section 3.2(f), the Bank shall pay the Company a fee equal to (i) [****]4 basis
points of the principal amount of each Loan or (ii) [****]5 basis points of the
principal amount of each Existing Bank Loan.            

 

Section 3.3          Conditions Precedent to the Obligations of the Bank and the
Company.

 

(a)            The obligations of the Bank in this Agreement are subject to the
satisfaction of the following conditions precedent on or prior to the Bank’s
funding of a Loan:

 



 



3 **** Certain confidential information has been omitted and filed separately
with the SEC. Confidential treatment has been requested with respect to the
omitted portions.

 

4 **** Certain confidential information has been omitted and filed separately
with the SEC. Confidential treatment has been requested with respect to the
omitted portions.

 

5 **** Certain confidential information has been omitted and filed separately
with the SEC. Confidential treatment has been requested with respect to the
omitted portions.

 

 B-10 

 

 

(i)          The Application for the Loan shall meet the standards set forth in
the approved Program Guidelines then in effect;

 

(ii)         No action or proceeding shall have been instituted or threatened
against the Company or the Bank to prevent or restrain the consummation of the
funding of the Loan and there shall be no injunction, decree, or similar
restraint preventing or restraining such funding;

 

(iii)        The representations and warranties of the Company set forth in this
Agreement shall be true and correct in all material respects as though made on
and as of such date;

 

(iv)       The obligations of the Company set forth in this Agreement to be
performed on or before each date that the Loan is funded shall have been
performed in all material respects as of such date by the Company; and

 

(v)         From and after the Early Termination Date there shall be a Loan Sale
Agreement in effect with respect to the sale of the Loan and there is no default
continuing after any applicable notice and grace period under such Loan Sale
Agreement.

 

Notwithstanding the foregoing, on any given day, the Bank shall have no
obligation to fund any Loans if the total amount of refinanced student loans
held on such day by the Bank (including refinanced student loans designated as
“held for sale”) is in excess of the Funding Limit.

 

(b)          The obligations of the Company in this Agreement are subject to the
satisfaction of the following conditions precedent:

 

(i)No action or proceeding shall have been instituted or threatened against the
Company or the Bank to prevent or restrain the consummation of the transactions
contemplated hereby and there shall be no injunction, decree, or similar
restraint preventing or restraining such consummation;

 

(ii)The representations and warranties of the Bank set forth in this Agreement
shall be true and correct in all material respects as though made on and as of
such date;

 

(iii)The obligations of the Bank set forth in this Agreement to be performed on
or before each date that a Loan is funded shall have been performed in all
material respects as of such date by the Bank; and

 

(iv)There is no default continuing after any applicable notice and grace period
under any applicable Loan Sale Agreement and such Loan Sale Agreement has not
been terminated by the parties thereto.

 

 B-11 

 

 

ARTICLE IV

TRADE NAMES, ACCOUNTING SYSTEM; ADVERTISING AND PROGRAM MATERIALS; COMPANY
INTELLECTUAL PROPERTY; PROGRAM MANAGERS

 

Section 4.1          Trade Names and Trademarks. The Company shall have no
authority to use any Marks, including trade names, trademarks or service marks,
of the Bank except by means of approved Program Materials or Advertising
Materials, except as permitted under the License Agreement or except as
otherwise approved hereunder or in writing by the Bank. The Bank acknowledges
that approved Program Materials or Advertising Materials may contain Marks,
including trade names, trademarks or service marks, of the Company, and the Bank
shall have no authority to use any such Marks, including trade names or marks
separate and apart from their use in connection with the Program, including the
Program Materials or Advertising Materials or as otherwise approved hereunder or
in writing by the Company. The Parties shall use Program Materials and
Advertising Materials only for the purpose of implementing the provisions of
this Agreement and shall not use Program Materials or Advertising Materials in
any manner that would violate the Rules applicable to an FDIC-insured, Virginia
state-chartered commercial bank or any provision of the Program Guidelines. Each
Party’s right to use the Marks of the other Party shall immediately and
automatically terminate upon termination of this Agreement.

 

Section 4.2          Accounting System. The Company shall establish and
maintain, at its sole cost and expense, a comprehensive accounting and tracking
system (or systems) to accurately and immediately reflect all Applications,
Loans and related information regarding the Program to satisfy the information
requirements of the Regulatory Authorities or the reasonable information
requirements of the Bank and the Bank’s internal and external auditors, each as
communicated to the Company by the Bank in writing. Such system (or systems)
shall provide the Bank with access to copies of all documentation received from
Applicants and Borrowers, including the information needed for the Bank to
underwrite and approve Loans pursuant to the Program Guidelines. The Company
further agrees that the information reporting features, integrity and security
of the system (or systems) shall operate to the reasonable satisfaction of the
Bank, Regulatory Authorities and the Bank’s internal and external auditors, each
as communicated to the Company by the Bank in writing. The Company further
agrees that such system (or systems) shall provide such daily settlement
reports, including reports noting the Applications ready for underwriting and a
summary report of Applications to be funded by the Bank. For purposes of this
Section 4.2, the accounting systems employed by the Company on the date hereof
or by the CordiaGrad Business in 2015 are deemed to meet the requirements of
this Section 4.2.

 

Section 4.3          Advertising and Program Materials.

 

(a)            The Company shall prepare the Advertising Materials and the
Program Materials to be used in connection with the Program, which shall comply
in all material respects with the Rules applicable to an FDIC-insured, Virginia
state-chartered commercial bank and the Program Guidelines.

 

 B-12 

 

 

(b)           The Company shall make available for the Bank’s prior review and
approval (such approval not to be unreasonably withheld or delayed) all new or
modified Advertising Materials and Program Materials proposed by the Company.
The Bank shall have the option, within three (3) Business Days of receipt, to
review and approve or reject any new or modified materials. New or modified
materials will be considered approved and authorized by the Bank once such
approval and authorization is communicated by the Bank in writing.

 

(c)           The Bank may, at any time with written notice to the Company,
retract or modify any approval previously given by it with respect to any
Advertising Materials and Program Materials if the Bank reasonably determines
that such action is required to remain in compliance with the Rules or upon
request of a Regulatory Authority for the safe and sound operation of the
Program.

 

(d)           After approval and subject to the Bank’s right to retract or
modify any approval previously given as described in Section 4.3(d), the Company
may use any Advertising Materials and Program Materials, and need not seek
further approval for use of such materials unless there is a substantive change
in the materials. In the event of a substantive change, the Company shall submit
such materials to the Bank for review and approval in accordance with Section
4.3(c).

 

(e)           The Bank hereby provides the Company with a non-exclusive right
and non-assignable license to use and reproduce the Bank’s Marks as necessary to
perform its obligations under this Agreement; provided, however, that (i) the
Company shall obtain the Bank’s prior written approval for the use of the Bank’s
Marks and such use shall at all times comply with written instructions provided
by the Bank regarding the use of its Marks; and (ii) the Company acknowledges
that it shall acquire no interest in the Bank’s Marks, except as provided in
Section 4.1, this Section 4.3(e) or the License Agreement. Upon termination of
this Agreement, the Company shall cease using the Bank’s Marks except to the
extent authorized under the License Agreement. Except as permitted in the
License Agreement, neither Party may use the other Party’s Marks in any press
release without the prior written consent of the other Party.

 

(f)            The Bank shall be responsible for any costs incurred by the Bank
in connection with the satisfaction of its obligations under this Section 4.3.

 

Section 4.4          Company Intellectual Property. The Company shall retain
sole and exclusive right, title, and interest to all Intellectual Property
Rights of the Company, all, Company Marks, its website(s), the Company Platform,
the technology related thereto, including all aspects of the website(s)’
content, the Advertising Materials (except for the Bank Marks contained
therein), and the services and processes performed by the Company under the
Program. This Agreement does not transfer any Intellectual Property Rights
between the Company and the Bank.

 

Section 4.5          Program Managers. The Company and the Bank shall each
designate a respective principal contact (a “Program Manager”) to facilitate
day-to-day operations and resolve issues that may arise with respect to the
Program. If the Program Managers are unable to reach agreement, then the dispute
will be referred to the President of the Bank and the President of the Company
who will work together in good faith to resolution. If the Parties are unable to
resolve the dispute, a Party may, upon the written notice to the other Party
resolve the dispute in accordance with Section 10.3.

 

 B-13 

 

 

ARTICLE V

EXPENSES

 

Section 5.1          Expenses. The Company shall pay all costs and expenses it
incurs in connection with its fulfillment of the duties in Section 3.1,
including the costs of obtaining credit reports and delivering adverse action
notices, and the Bank Program Expenses. The Bank shall pay all costs and
expenses it incurs in connection with its fulfillment of the duties in Section
3.2, other than the Bank Program Expenses.

 

Section 5.2          ACH and Wire Costs. Without limiting the generality of
Section 6.1, the Company is responsible for reimbursing the Bank the costs
associated with ACH transfers of $0.15 per ACH transfer or wires of $15.00 per
domestic wire or $45.00 per international wire executed in connection with the
Program, including in connection with the loan servicing hereunder or any
transfers required under any applicable Loan Sale Agreement.

 

Section 5.3         Taxes. Each Party shall be responsible for payment of any
federal, state, or local taxes or assessments associated with the performance of
its obligations under this Agreement and for compliance with all filing,
registration and other requirements with regard thereto.

 

Section 5.4          Other Expenses. Except as otherwise expressly set forth in
this Article V, each Party shall bear the costs and expenses of performing its
obligations and duties under this Agreement.

 

ARTICLE VI

TERM

 

Section 6.1         Term. This Agreement shall terminate on June 30, 2016,
unless otherwise earlier terminated as provided herein. The termination of this
Agreement shall not terminate, effect or impair any rights, obligations or
liabilities of either Party that may accrue prior to such termination or that,
under the terms of this Agreement, continue after the termination.

 

ARTICLE VII

TERMINATION

 

Section 7.1          Termination.

 

(a)           Termination by Either Party. Either Party to this Agreement may
terminate the Agreement as follows:

 

(i)          Event of Default. Upon occurrence of an event of default by the
Company or the Bank, the other Party may terminate this Agreement following the
provision of written notice identifying the default and the defaulting Party’s
failure to cure the same within thirty (30) days of such notice.

 

(ii)         Bankruptcy. Either Party may terminate this Agreement at any time
upon notice to the other Party after the filing by the other Party of any
petition in bankruptcy or for reorganization or for debt consolidation under the
federal bankruptcy laws or under any comparable law.

 

 B-14 

 

 

(iii)        Illegality. Either Party has the right to terminate this Agreement
immediately upon written notice to the other Party if the Party determines in
its reasonable discretion that the activities of the Parties under this
Agreement or the Program are illegal under or prohibited by any of the Rules,
provided, however, that if the illegality or prohibition is a state or local
rule, either Party may in its discretion immediately discontinue the Program in
those states or localities affected by the Rule without terminating this
Agreement in its entirety for such reason.

 

(iv)        Regulatory Direction. Either Party has the right to terminate this
Agreement upon thirty (30) days written notice to the other, or earlier if
otherwise required by any Regulatory Authority, upon written notice to the other
Party, if any Regulatory Authority having jurisdiction over the terminating
Party requires that such Party terminate this Agreement.

 

(v)         Material Adverse Effect. Either Party has the right to terminate
this Agreement upon thirty (30) days written notice to the other Party, or
earlier if necessary to avoid the potential for material loss to the terminating
Party, if the terminating Party determines in its reasonable discretions that
the continuing operation of the Program may, in the case of the Bank, materially
adversely affect the safety and soundness of the Bank or, in the case of the
Company, have a material adverse effect on the business or operations of the
Company.

 

(b)           Termination by the Company. The Company may terminate its
marketing of the Program or its origination of new Applications under this
Agreement at any time upon written notice to the Bank.

 

Section 7.2         Loan Sale Agreements. This Agreement shall automatically be
terminated (i) on the Early Termination Date if no Loan Sale Agreement shall be
then be in effect and (ii) immediately, at any time after the Early Termination
Date, upon the termination of all Loan Sale Agreements.

 

Section 7.3          Effect of Upon Termination. Upon the termination of this
Agreement, (i) the Bank shall terminate the origination of any new Applications,
(ii) the Company shall cease marketing the Program, (iii) each Party shall
immediately discontinue the use of the other Party’s Marks (except as otherwise
provided in the License Agreement), (iv) all amounts due and payable hereunder
shall become due and payable, including any amounts due under Section 5.1 and
(v) the Parties shall cooperate in order to ensure a smooth and orderly
termination of this Agreement. Notwithstanding any termination hereof, the terms
and conditions of this Agreement shall remain in place and effective to govern
the duties of the Parties solely for the purposes of administering any Loans
held by the Bank on the termination date until such time as those Loans are no
longer owned by the Bank and paying any compensation or expenses incurred prior
to the termination date under Sections 4 and 5.

 

 B-15 

 

 

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

 

Section 8.1          Representations and Warranties of the Company. The Company
makes the following warranties and representations to the Bank, all of which
shall only survive until the end of the term of this Agreement, including all
extensions:

 

(a)            This Agreement is valid, binding and enforceable against the
Company in accordance with its terms, except (a) to the extent that such
enforceability may be limited by applicable insolvency, bankruptcy
reorganization, receivership, moratorium, conservatorship or other similar laws
now or hereafter in effect, including the rights and obligations of receivers
and conservators pursuant to 12 U.S.C. §§ 1821 (d) and (e), which may affect the
enforcement of creditors’ rights in general, and (b) to the extent that such
enforceability may be limited by general principles of equity (whether
considered in a suit in law or in equity), and the Company has received all
required approvals for such purposes.

 

(b)            The Company is duly organized, validly existing, and in good
standing under the laws of the State of Delaware and is authorized, registered
and licensed to do business in each state in which its activities makes such
authorization, registration or licensing necessary or required.

 

(c)            The Company has the full power and authority to execute and
deliver this Agreement and perform all of its obligations hereunder. The
execution, delivery and performance of this Agreement have been duly authorized
by the Company.

 

(d)            The execution of this Agreement and the completion of all actions
required or contemplated to be taken by the Company hereunder are within the
ordinary course of the Company’s business and not prohibited by the applicable
Rules.

 

(e)            The provisions of this Agreement and the performance of each of
its obligations hereunder do not conflict with any agreement, contract, lease,
order or obligation to which the Company is a party or by which the Company is
bound, including any exclusivity or other provisions of any other agreement to
which the Company or any related entity is a party, and including any
non-compete agreement or similar agreement limiting the right of the Company to
engage in activities competitive with the business of any other party nor any
regulatory or governmental authority that the Company is subject to.

 

(f)            Except as licensed or otherwise permitted, the Company has not,
and will not, use the intellectual property, trade secrets or other confidential
business information of any third party in connection with the development of
the Program Materials and Advertising Materials.

 

(g)            Except as previously disclosed to the Bank, neither the Company
nor any principal thereof has been or is the subject of any of the following:

 

(i)An enforcement agreement, memorandum of understanding, cease desist order,
administrative penalty or similar agreement that would prevent the consummation
of any of the transactions contemplated by the Bank pursuant to this Agreement,
including the duties to be performed on behalf of the Bank as set forth in
Section 3.1, or that prohibits any principal’s participation in the affairs of a
financial institution;

 

 B-16 

 

 

(ii)Administrative or enforcement proceeding or investigation commenced by the
Securities Exchange Commission, state securities regulatory authority, Federal
Trade Commission, any banking regulator or any other state or federal Regulatory
Authority, with the exception of routine communications from a Regulatory
Authority concerning a consumer complaint and routine examinations of the
Company conducted by a Regulatory Authority in the ordinary course of the
Company’s business; or

 

(iii)Restraining order, decree, injunction or judgment in any proceeding or
lawsuit alleging fraud or deceptive practices on the part of the Company or any
principal thereof.

 

For purposes of this subsection the word “principal” of the Company shall
include (i) any person owning or controlling 10% or more of the voting power of
the Company, (ii) any officer or director of the Company and (iii) any person
actively participating in the Control of the Company’s business.

 

(h)           There are no investigations or proceedings pending or, to the best
knowledge of the Company, threatened against the Company (i) seeking to prevent
the completion of any of the transactions contemplated by the Company pursuant
to this Agreement (ii) asserting the invalidity or enforceability of this
Agreement, (iii) seeking any determination or ruling that, in the reasonable
judgment of the Company, would adversely and materially affect the performance
by the Company of its obligations under this Agreement, (iv) seeking any
determination or ruling that would adversely and materially affect the validity
or enforceability of this Agreement or (v) would have a materially adverse
financial effect on the Company or its operations if resolved adversely to it.

 

(i)            The Company has filed when due federal and state tax returns
which are required to be filed and paid all taxes, including any assessments
received by it, to the extent that such taxes have become due (other than taxes,
the amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
generally accepted accounting principles have been provided on its books).

 

(j)            The Company will implement a compliance management system for
consumer complaints filed with the Consumer Financial Protection Bureau that
will provide the Company with the ability to track and respond to consumer
complaints and update the Consumer Financial Protection Bureau company portal
within the required time period.

 

 B-17 

 

 

(k)           The Company, or its designated agents, have, and covenant to
maintain, a disaster recovery and contingency plan consisting of policies and
procedures, as well as ancillary backup capabilities and facilities
(collectively, “DRP”), designed to enable the Company to render the services
contemplated under this Agreement with minimal disruptions or delays in the
event of any natural disaster or other unplanned interruption of services. Not
less than once each calendar year, the Company shall test the operability of the
DRP. The Company shall, upon the Bank’s request, provide the Bank with a summary
of the results of such testing. The Company shall not amend the DRP in a manner
that knowingly materially increases the risks of disruptions and delays of its
services without the consent of the Bank (not to be unreasonably withheld or
delayed). Reinstating the services contemplated under this Agreement shall
receive as high a priority as reinstating the similar services provided to the
Company’s affiliates and other customers. For purposes of this paragraph, any
portion of the Company’s recovery and contingency plans which rely on the Bank
shall be deemed to be in compliance with the requirements of this paragraph to
the extent of such reliance.

 

(l)            All information heretofore or hereafter furnished by or on behalf
of the Company to the Bank in connection with a Loan (other than information
provided by an Applicant or Borrower) is true and correct in all material
respects. The Company shall promptly correct any incorrect or inaccurate
information furnished by it.

 

(m)          The Company shall furnish to the Bank any reasonable information,
documents, records or reports with respect to the Loans as the Bank may from
time to time request, in each case promptly in consideration of the scope of
such request.

 

(n)            The Company has in full force and effect insurance in such
amounts and with such terms, as follows:

 

(i)        comprehensive general liability with limits not less than $1,000,000
and $2,000,000 annual aggregate;

 

(ii)       statutorily required worker’s compensation;

 

(iii)      employer’s liability of $1,000,000 per employee/occurrence;

 

(iv)      dishonest employee liability of not less than $100,000;

 

(v)       umbrella liability with limits not less than $3,000,000 per occurrence
and aggregate; and

 

(vi)      professional liability/errors & omissions of not less than $1,000,000
per occurrence and $2,000,000 annual aggregate.

 

The Company will not reduce the amount of any insurance set forth above
maintained by the Company prior to the termination of this Agreement.

 

Section 8.2         Representations and Warranties of the Bank. The Bank makes
the following warranties and representations to the Company as of the Effective
Date and on each date the Bank funds a Loan under the Program, all of which
shall only survive until the end of the term of this Agreement, including all
extensions:

 

 B-18 

 

 

(a)            This Agreement is valid, binding and enforceable against the Bank
in accordance with its terms, except (a) to the extent that such enforceability
may be limited by applicable insolvency, bankruptcy reorganization,
receivership, moratorium, conservatorship or other similar laws now or hereafter
in effect, including the rights and obligations of receivers and conservators
pursuant to 12 U.S.C. §§ 1821 (d) and (e), which may affect the enforcement of
creditors’ rights in general, and (b) to the extent that such enforceability may
be limited by general principles of equity (whether considered in a suit in law
or in equity), and the Bank has received all necessary approvals for such
purposes or is not required to obtain the approval of any Regulatory Authority
or other Person to enter into this Agreement or perform its obligations
hereunder.

 

(b)            The Bank is an FDIC-insured, Virginia state-chartered bank,
validly existing, and in good standing under the laws of the Commonwealth of
Virginia and applicable federal law and is authorized to do business in each
state in which its activities makes such authorizations necessary or required.

 

(c)            The Bank has the full power and authority to execute and deliver
this Agreement and perform all of its obligations hereunder.

 

(d)            The execution of this Agreement and the completion of all actions
required or contemplated to be taken by the Bank hereunder are within the
ordinary course of the Bank’s business and not prohibited by the Rules.

 

(e)            The provisions of this Agreement and the performance of each of
its obligations hereunder do not conflict with any agreement, contract, lease or
obligation to which the Bank is a party or by which the Bank is bound, including
any exclusivity or other provisions of any other agreement to which the Bank or
any related entity is a party, and including any non-compete agreement or
similar agreement limiting the right of the Bank to engage in activities
competitive with the business of any other party.

 

(f)            The Bank has the authority to originate the Loans on the Program
Terms to the Borrowers who meet the Underwriting Requirements established in the
Program Guidelines, as contemplated in this Agreement. The Loans will be
originated and funded by the Bank and will conform with the Rules applicable to
an FDIC-insured, Virginia state-chartered commercial bank.

 

(g)            Except as previously disclosed to the Company, neither the Bank
nor any principal thereof has been or is the subject of any of the following:

 

(i)          An enforcement agreement, memorandum of understanding, cease and
desist order, administrative penalty or similar agreement concerning lending
matters, or participation in the affairs of a financial institution;

 

(ii)         An administrative or enforcement proceeding or investigation
commenced by the Securities Exchange Commission, state securities regulatory
authority, Federal Trade Commission, any banking regulator or any other state or
federal Regulatory Authority; or

 

 B-19 

 

 

(iii)        A restraining order, decree, injunction or judgment in any
proceeding or lawsuit alleging fraud or deceptive practices on the part of the
Bank or any principal thereof.

 

For purposes of this subsection the word “principal” of the Bank shall include
(i) any person owning or controlling 10% or more of the voting power of the
Bank, (ii) any officer or director of the Bank and (iii) any person actively
participating in the control of the Bank’s business.

 

(h)            Following the date of this Agreement, the Bank shall furnish to
the Company any information with respect to the underwriting, pricing or credit
decisions related to the Loans as the Company may reasonably request from time
to time.

 

ARTICLE IX

INDEMNIFICATION AND MISCELLANEOUS

 

Section 9.1          Indemnification.

 

(a)            Indemnification by the Company. Except to the extent of any
Losses (as herein defined) which arise from the direct acts or omissions of the
Bank or an Affiliate of the Bank or from the negligence, bad faith or willful
misconduct on the part of the Bank, the Company shall be liable to and shall
indemnify, defend, and hold harmless the Bank and its respective directors,
officers, employees, agents and Affiliates and permitted assigns, from and
against any and all Losses arising out of (i) any failure of the Company to
comply with any of the terms and conditions of this Agreement, (ii) the
inaccuracy of any representation or warranty made by the Company herein, (iii)
any infringement or alleged infringement by the Company of any Marks of the
Bank, or the use thereof hereunder by the Company, (iv) a failure of the Company
to comply, in respect of its obligations in connection with the Program
hereunder, with any applicable Rules whether immaterial or material, regardless
of whether such failure to comply would constitute a breach of a representation,
warranty or covenant of the Company hereunder, or (v) any violation of any Rule
applicable to an FDIC-insured, Virginia state-chartered commercial bank, claim
arising from any Loan Document, the Program Materials or the Advertising
Materials or any other aspect of the Program within the Company’s control.

 

(b)            Indemnification by the Bank. Except to the extent of any Losses
which arise from the direct acts or omissions of the Company or an Affiliate of
the Company, the Bank shall be liable to and shall indemnify, defend, and hold
harmless the Company and its respective officers, directors, employees, agents
and Affiliates and permitted assigns, from and against any Losses arising out of
(i) the failure of the Bank to comply with any of the terms and conditions of
this Agreement, (ii) the inaccuracy of any representation or warranty made by
the Bank herein, (iii) any infringement or alleged infringement by the Bank of
any Marks of the Company, or the use thereof hereunder by the Bank, or (iv) a
failure of the Bank to comply, in respect of its obligations in connection with
the Program hereunder, with any applicable Rules whether immaterial or material,
regardless of whether such failure to comply would constitute a breach of a
representation, warranty or covenant of the Bank hereunder.

 

 B-20 

 

 

(c)            Losses Defined. For the purposes of this Agreement, the term
“Losses” shall mean all out-of-pocket costs, damages, losses, fines, penalties,
judgments, settlements and expenses whatsoever, including outside attorneys’
fees and disbursements and court costs reasonably incurred by the Indemnified
Party, in connection with any judicial, administrative, or other proceeding or
claim made by a third party; provided, however, that the Bank shall not be
liable to the Company, and the Company shall not be liable to the Bank, for any
claim for indemnification pursuant to Section 9.1(a) or 9.1(b) (or for any Loss
for which such a claim may be asserted under Section 9.1(a) or 9.1(b)) unless
and until the aggregate amount of indemnifiable Losses that may be recovered
from the Bank or the Company, as applicable, exceeds $25,000, in which case the
Bank or the Company, as applicable, shall be liable only for the Losses in
excess of $25,000.

 

(d)            Notice of Claims. In the event any claim is made, any suit or
action is commenced or any knowledge of a state of facts that, if not corrected,
would give rise to a right of indemnification of a Party (“Indemnified Party”)
by the other Party (“Indemnifying Party”) is received, the Indemnified Party
will give notice to the Indemnifying Party as promptly as practicable, but, in
the case of lawsuit, in no event later than the time necessary to enable the
Indemnifying Party to file a timely answer to the complaint. The Indemnified
Party shall make available to the Indemnifying Party and its counsel and
accountants at reasonable times and for reasonable periods, during normal
business hours, all books and records of the Indemnified Party relating to any
such possible claim for indemnification, and each party hereunder will render to
the other such assistance as it may reasonably require of the other (at the
expenses of the party requesting assistance) in order to insure prompt and
adequate defense of any suit, claim or proceeding based upon a state of facts
which may give rise to a right of indemnification hereunder.

 

(e)            Defense and Counsel. Subject to the terms hereof, the
Indemnifying Party shall have the right to defend any suit, claim or proceeding.
The Indemnifying Party shall notify the Indemnified Party via email, with a copy
by mail, within ten (10) days of having been notified of a claim for
indemnification pursuant to this Section 9.1 that the Indemnifying Party elects
to employ counsel and assume the defense of any such claim, suit or action. The
Indemnifying Party shall institute and maintain any such defense diligently and
reasonably and shall keep the Indemnified Party fully advised of the status
thereof. The Indemnified Party shall have the right to employ its own counsel if
the Indemnified Party so elects to assume such defense, but the fees and expense
of such counsel shall be at the Indemnified Party’s expense, unless (i) the
employment of such counsel shall have been authorized in writing by the
Indemnifying Party; (ii) such Indemnified Party shall have reasonably concluded
that the interests of the Parties are conflicting such that it would be
inappropriate for the same counsel to represent both Parties or shall have
reasonably concluded that the ability of the Parties to prevail in the defense
of any claim are improved if separate counsel represents the Indemnified Party
(in which case the Indemnifying Party shall not have the right to direct the
defense of such action on behalf of the Indemnified Party), and in either of
such events such reasonable fees and expenses shall be borne by the Indemnifying
Party; (iii) the Indemnified Party shall have reasonably concluded that it is
necessary to institute separate litigation, whether in the same or another
court, in order to defend the claims asserted against it; (iv) the Indemnified
Party reasonably concludes that the ability of the Parties to prevail in the
defense of any claim is materially improved if separate counsel represents the
Indemnified Party; and (v) the Indemnifying Party shall not have employed
counsel reasonably acceptable to the Indemnified Party to take charge of the
defense of such action after electing to assume the defense thereof.

 

 B-21 

 

 

(f)            Settlement of Claims. The Indemnifying Party shall have the right
to compromise and settle any suit, claim or proceeding in the name of the
Indemnified Party; provided, however, that the Indemnifying Party shall not
compromise or settle a suit, claim or proceeding (i) unless it indemnifies the
Indemnified Party for all Losses arising out of or relating thereto and (ii)
with respect to any suit, claim or proceeding which seeks any non-monetary
relief, without the consent of the Indemnified Party, which consent shall not
unreasonably be withheld or delayed. The Indemnifying Party shall be subrogated
to any claims or rights of the Indemnified Party as against any other Persons
with respect to any amount paid by the Indemnifying Party under this Section
9.1(f).

 

(g)            Indemnification Payments. Amounts owing under this Section 9.1
shall be paid promptly upon written demand for indemnification containing in
reasonable detail the facts giving rise to such Losses, provided, however, that
if the Indemnifying Party notifies the Indemnified Party within thirty (30) days
of receipt of such demand that it disputes its obligation to indemnify, or the
Losses being claimed, and the Parties are not otherwise able to reach agreement,
the controversy shall be settled by the courts of the Commonwealth of Virginia.

 

Section 9.2         Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO
THE OTHER PARTY FOR INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, CONSEQUENTIAL, OR
EXEMPLARY DAMAGES OR LOST PROFITS (EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES) ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT.

 

Section 9.3          Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia without
regard to its conflict of laws rules.

 

Section 9.4          Confidential Information. In performing their obligations
pursuant to this Agreement, each Party may have access to and receive disclosure
of certain confidential information about the other Party, including the names
and addresses of a Party’s customers, marketing plans and objectives, research
and test results, and other information that is confidential and the property of
the party disclosing the information (“Confidential Information”). The Parties
agree that the term Confidential Information shall include the terms and
conditions of this Agreement, the Loan Sale Agreements, the Program Guidelines
and the Program Materials, as the same may be amended and modified from time to
time. Confidential Information shall not include (a) information in the public
domain or which is independently developed by the other Party or (b) any
information required to be disclosed to a Regulatory Authority, pursuant to the
Rules or pursuant to a valid subpoena or court order. The Bank and the Company
agree that Confidential Information shall be used by each Party solely in the
performance of its obligations hereunder. Each Party shall receive Confidential
Information in confidence and shall not disclose Confidential Information to any
third party, except as may be necessary to perform its obligations hereunder, to
the Regulatory Authorities, as may be otherwise agreed in writing by the Party
furnishing the information, or as required by the Rules.

 

 B-22 

 

 

Upon request or upon any expiration or termination of this Agreement, to the
extent permitted by applicable law, each Party shall return to the other Party
or destroy (as the latter may instruct) all of the latter’s Confidential
Information in the former’s possession that is in any written or other recorded
form, including data stored in any computer medium; provided, however, that a
Party may retain the Confidential Information of the other Party (but subject to
the requirements of the preceding paragraph) to the extent that such Party needs
access to such information to continue to perform any of its obligations
hereunder or to service or administer Loans or otherwise perform obligations
owed by such Party to another Person or pursuant to any document retention
policies, or pursuant to any of the Rules.

 

Section 9.5          Privacy Law Compliance; Security Breach Disclosure. Each
Party agrees that it shall obtain, use, retain and share information concerning
Borrowers and Applicants, including nonpublic personal information as defined
under the Gramm-Leach-Bliley Act of 1999 (“Customer Information”), in strict
compliance with all applicable state and federal laws and regulations concerning
the privacy and confidentiality of such information, including the requirements
of the federal Gramm-Leach-Bliley Act of 1999, its implementing regulations and
the Bank’s privacy policy, in connection with this Agreement. Neither Party
shall disclose or use information concerning Borrowers or Applicants other than
to carry out the purposes for which such information has been disclosed to it
hereunder. Further, each Party shall require any Third Party Service Providers
to maintain the confidentiality of said information in a similar fashion by
requiring that any Third Party Service Providers enter into written
confidentiality with terms and conditions protecting the confidentiality of the
Customer Information that are at least as stringent as those set forth in this
Agreement. Each Party shall promptly disclose to the other Party any breaches in
security affecting its operations, the identity or information regarding any
Borrower or Applicant, or any breach relating to such Party’s databases or to
information maintained by such Party with respect to Loans, Borrowers or
Applicants. Each Party shall report to the other Party when any such material
intrusion has occurred, the estimated effect of the intrusion on such Party, any
Borrowers and any Applicants, and the specific corrective actions taken or
planned to be taken. In addition, each Party agrees that it will not make any
material changes to its security procedures and requirements affecting the
performance of its obligations hereunder which would materially lessen the
security of its operations or materially reduce the confidentiality of any
databases and information maintained with respect to the other Party, Borrowers,
and Applicants without the prior written consent of such Party.

 

Section 9.6          Force Majeure. In the event that either Party fails to
perform its obligations under this Agreement in whole or in part as a
consequence of events beyond its reasonable control (including acts of God,
fire, explosion, public utility failure, accident, floods, embargoes, epidemics,
war, terrorist acts, nuclear disaster or riot), such failure to perform shall
not be considered a breach of this Agreement during the period of such
disability. In the event of any force majeure occurrence as set forth in this
Section 9.6, the disabled Party shall use its best efforts to meet its
obligations as set forth in this Agreement. The disabled Party shall promptly
and in writing advise the other Party if it is unable to perform due to a force
majeure event, the expected duration of such inability to perform and of any
developments (or changes therein) that appear likely to affect the ability of
that Party to perform any of its obligations hereunder in whole or in part.

 

 B-23 

 

 

Section 9.7          Regulatory Examinations and Financial Information. Each
Party agrees to submit to any examination that may be required by any Regulatory
Authority with audit and examination authority over the other Party, to the
fullest extent that such Regulatory Authority may require, including examination
by the Federal Reserve Board to the same extent as the Bank.

 

The Company also agrees that the Bank (either directly or by the use of
accountants or other agents or representatives) may audit, inspect and review
the Company’s files, records and books that pertain to the duties and
obligations of the Company hereunder or to the creditworthiness of the Company
or which the Bank may reasonably require in order to respond to any examination
by or request from a Regulatory Authority, provided that such audit shall be
during regular business hours and provided further with respect to any audit by
the Bank that is not in response to an examination or request of a Regulatory
Authority such audit shall occur no more than once per year, and only upon at
least 30 days prior written notice. The Company agrees to submit to the Bank
such information as the Bank may from time to time reasonably request in order
to ascertain the Company’s compliance with the requirements of this Agreement
and compliance of the Program, the Company, and Third Party Service Providers
retained by the Company with the Rules.

 

The Bank also agrees that the Company (either directly or by the use of
accountants or other agents or representatives) may audit, inspect and review
the Bank’s files, records and books that pertain to the duties and obligations
of the Bank hereunder or which the Company may reasonably require in order to
respond to any examination by or request from a Regulatory Authority, provided
that such audit shall be during regular business hours and provided further with
respect to any audit by the Company that is not in response to an examination or
request of a Regulatory Authority such audit shall occur no more than once per
year, and only upon at least 30 days prior written notice. The Bank agrees to
submit to the Company such information as the Company may from time to time
reasonably request in order to ascertain the Bank’s compliance with the
requirements of this Agreement and the Rules.

 

Section 9.8          Relationship of Parties; No Authority to Bind. Except as
expressly provided in this Agreement, the Bank and the Company agree they are
independent contractors to each other in performing their respective obligations
hereunder. Nothing in this Agreement or in the working relationship established
and developed hereunder shall be deemed or is intended to be deemed, nor shall
it cause, the Bank and the Company to be treated as partners, joint ventures or
otherwise as joint associates for profit. The Company understands and agrees
that the Company’s name shall not appear on any Loan Document as a maker of a
Loan and that the Bank shall be responsible for all decisions to make or provide
a Loan. The Company shall refer to the Bank any Borrower inquiries concerning
the accuracy, interpretation or legal effect of any Loan Document during the
period that the Bank owns the related Loan. The Bank shall be deemed to have
received and reviewed the Loan Documents and supporting materials only after the
Loan Documents and materials have been received at the Bank’s offices, at which
time and place the Bank shall decide whether to make the Loan. The Company shall
not represent to anyone that the Company has the authority or power to do any of
the foregoing and shall make no representations concerning the Bank’s
transactions except as the Bank shall expressly authorize in writing. The Bank
shall not have any authority or control over any of the property interests or
employees of the Company. Without limitation of the foregoing, the Bank and the
Company intend, and they agree to undertake such action as may be necessary or
advisable to ensure, that: (a) the Program complies with federal-law guidelines
regarding outsourcing of bank-related activities, installment loans, bank
supervision and control and safety and soundness procedures; (b) the Bank is the
lender under applicable federal-law standards and is authorized to export its
home-state interest rates and matters material to the rate under 12 U.S.C.A.
§1831d; and (c) all activities related to the marketing and origination of a
Loan are made by or on behalf of the Bank as disclosed principal for any
relevant regulatory, agency law and contract-law purposes.

 

 B-24 

 

 

Section 9.9          Severability. In the event that any part of this Agreement
is ruled by a court, Regulatory Authority or other public or private tribunal of
competent jurisdiction to be invalid or unenforceable, such provision shall be
deemed to have been omitted from this Agreement. The remainder of this Agreement
shall remain in full force and effect, and shall be modified to any extent
necessary to give such force and effect to the remaining provisions, but only to
such extent. In addition, if the operation of the Program or the compliance by a
Party with its obligations set forth herein causes or results in a violation of
a Rule, the Parties agree to negotiate in good faith to modify the Program or
this Agreement as necessary in order to permit the parties to continue the
Program in full compliance with all Rules.

 

Section 9.10        Successors and Third Parties. This Agreement and the rights
and obligations hereunder shall bind and inure to the benefit of the Parties and
their permitted successors and assigns. The rights and benefits hereunder are
specific to the Parties and shall not be delegated or assigned without the prior
written consent of the other Party, which shall not be unreasonably withheld,
delayed, or conditioned. Except as set forth above, nothing in this Agreement is
intended to create or grant any right, privilege or other benefit to or for any
person or entity other than the Parties hereto. Notwithstanding the foregoing,
the Bank may assign this Agreement and its rights hereunder without the
Company’s consent to any purchaser or acquirer of the Bank or any successor to
the Bank by reason of any merger, consolidation or sale of assets, and the Bank
may delegate its responsibilities and assign its rights hereunder in its
discretion to an Affiliate (as defined in 12 U.S.C. § 371c) of the Bank provided
in each case such Party or delegate assumes all of the Bank’s duties and
obligations hereunder.

 

Section 9.11        Notices. All notices, requests and approvals required or
permitted by this Agreement shall be in writing and addressed/directed to the
other Party at the address/electronic mail (email) address below or at such
other address/email address of which the notifying Party hereafter receives
notice in conformity with this Section 10.11. All such notices, requests and
approvals shall be deemed given either (i) when personally delivered, (ii), if
sent by mail which event it shall be sent postage prepaid, upon delivery thereof
to the addressee, (iii), if sent by email, upon confirming delivery or (iv)
nationally recognized overnight delivery, upon delivery thereof to the
addressee. The addresses and email addresses of the Parties are as follows:

 

 B-25 

 

 

To the Bank: Bank of Virginia   11730 Hull Street Road   Richmond, Virginia
23112   Attention:  O.R. (Ed) Barham, Jr.   E-mail: ebarham@bankofva.com

 

To the Company: Purefy Inc.   2810 31st Street, NW   Washington, DC 20008  
Attention: Jack C. Zoeller   E-mail: jackzoeller@yahoo.com

 

Section 9.12        Waiver; Amendments. Neither Party shall be deemed to have
waived any of its rights, powers or remedies hereunder except in an express
writing signed by an authorized agent or representative of the Party to be
charged. This Agreement may only be amended by written document executed by both
Parties.

 

Section 9.13        Counterparts. This Agreement may be executed and delivered
by the Parties in any number of counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.

 

Section 9.14        Specific Performance. Certain rights which are subject to
this Agreement are unique and are of such a nature as to be inherently difficult
or impossible to value monetarily. In the event of a breach of this Agreement by
either Party, an action at law for damages or other remedies at law would be
inadequate to protect the unique rights and interests of the Parties.
Accordingly, the terms of this Agreement shall be enforceable in a court of
equity by a decree of specific performance or injunction. Such remedies shall,
however, be cumulative and not be exclusive and shall be in addition to any
other remedy which the Parties may have.

 

Section 9.15       Further Assurances. From time to time, the Parties will
execute and deliver to the other such additional documents and will provide such
additional information as either may reasonably require to carry out the terms
of this Agreement.

 

Section 9.16        Entire Agreement. This Agreement, and the documents executed
and delivered pursuant hereto, constitute the entire agreement between the
Parties, and may be amended or modified only by a writing signed by duly
authorized representatives of each Party and dated subsequent to the date
hereof. This Agreement shall supersede and merge all prior communications,
representations or agreements, either oral or written, between the Parties with
respect to the subject matter hereof, except where survival of prior written
agreements is expressly provided for herein.

 

Section 9.17        Restriction on Use of Certain Information. The Bank hereby
agrees not to use, sell or transfer any list of Borrowers or Applicants derived
from the Program, without the prior written consent of the Company, except as
required by the Bank to comply with the Rules.

 

 B-26 

 

 

Section 9.18       Survival. The terms of Sections 8.1 (Representations and
Warranties of the Company), 8.2 (Representations and Warranties of the Bank),
7.3 (Effect of Termination) and this Section 9.18 shall survive the termination
or expiration of this Agreement.

 

Section 9.19         Agreement Subject to the Rules. If (a) either Party has
been advised by legal counsel of a change in the Rules or any judicial decision
of a court having jurisdiction over a Party or any interpretation of a
Regulatory Authority that, in the good faith view of such legal counsel, would
have a materially adverse effect on the rights or obligations of such Party
under this Agreement or the financial condition of such Party, (b) either Party
shall receive a request of any Regulatory Authority having jurisdiction over
such Party, including any letter or directive of any kind from any such
Regulatory Authority, that prohibits or restricts such Party from carrying out
its obligations under this Agreement, or (c) either Party has been advised in
good faith by legal counsel that such Party’s or the other Party’s continued
performance under this Agreement would violate the Rules, then the affected
Party shall provide written notice to the other Party of such advisement or
request and the Parties shall meet and consider in good faith any modifications,
changes or additions to the Program or this Agreement that may be necessary to
eliminate such result. Notwithstanding any other provision of this Agreement,
including Article VIII hereof, if the Parties are unable to reach agreement
regarding such modifications, changes or additions to the Program or this
Agreement within thirty (30) days after the Parties initially meet, either Party
may terminate this Agreement upon thirty (30) days’ prior written notice to the
other Party. A Party shall be able to suspend performance of its obligations
under this Agreement, or require the other Party to suspend its performance of
its obligations under this Agreement, upon providing the other Party with
advance written notice, if any event described in subsection 10.19(a), (b) or
(c) above occurs and is continuing.

 

Section 9.20         Reconstitution and Cooperation. The Company and the Bank
each acknowledge and agree that with respect to some or all of the Loans, the
Bank, the Company or a Purchaser may effect one or more sales of the Loans as
whole loan transfers (“Whole Loan Transfers”) or in connection with a
securitization of all or a portion of the Loans purchased by a Purchaser (a
“Securitization Transaction”). With respect to each Whole Loan Transfer or
Securitization Transaction, the Company and the Bank each agree:

 

(a)            to cooperate in good faith with each other or a Purchaser and any
prospective purchaser with respect to all commercially reasonable requests in
connection with any Whole Loan Transfer or Securitization Transaction;

 

(b)            to execute all agreements reasonably required to be executed by
it or a Purchaser in connection with such Whole Loan Transfer or Securitization
Transaction provided that any such agreements are consistent with the terms
hereof and do not impose any greater duties, liabilities or obligations upon it
than those set forth herein and provided that it is given an opportunity to
review and reasonably negotiate in good faith the content of such agreements not
specifically referenced or provided for herein;

 

(c)            to deliver to a Purchaser (for inclusion in any prospectus or
other offering material) such information as may be required to be contained
therein under Regulation AB (even if such Whole Loan Transfer of Securitization
Transaction is not subject to the requirements of Regulation AB) and such other
publicly available information regarding it, its respective financial condition,
and any additional information reasonably requested by a Purchaser and any
rating agencies, bond insurers and such other parties as a Purchaser shall
designate;

 

 B-27 

 

 

(d)            to make the representations and warranties set forth in Section
9.1 as of the date of the Whole Loan Transfer or Securitization Transaction
(each such date referred to herein as a “Reconstitution Date”), with such
changes to such representations and warranties as reflect occurrences between
the date as of which they are given in this Agreement and the applicable
Reconstitution Date and to represent and warrant that the Loans were serviced in
accordance with the terms of Section 3.1(i) of this Agreement between the Loan
Funding Date for the applicable Loan and the applicable Reconstitution Date.

 

[Remainder of page intentionally blank]

 

 B-28 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

    BANK OF VIRGINIA         By:       O.R. (Ed) Barham, Jr.     President and
Chief Executive Officer           PUREFY INC.         By:       Jack C. Zoeller
    President

 

 B-29 

 

 

SCHEDULE 1

 

Eligibility Criteria

 

Each Loan originated and funded by the Bank under the Program shall comply in
all material respects with the eligibility criteria set forth in Exhibit A.

 

 B-30 

 

 

Exhibit A

 

Program Terms

 

[****]6

 



 



6 **** Certain confidential information has been omitted and filed separately
with the SEC. Confidential treatment has been requested with respect to the
omitted portions.

 

 B-31 

 

 

Exhibit B

 

Bank Underwriting Requirements

 

[****]7

 



 



7 **** Certain confidential information has been omitted and filed separately
with the SEC. Confidential treatment has been requested with respect to the
omitted portions.

 

 B-32 

 

 

EXHIBIT C

 

FORM OF TRADEMARK LICENSE AGREEMENT

 

 

 

 

Trademark License Agreement

 

This Trademark License Agreement (this “Agreement”) is entered into as of this
1st day of March 2016 (the “Effective Date”), by and among Bank of Virginia, a
commercial bank chartered under the laws of the Commonwealth of Virginia (the
“Bank of Virginia”), and Cordia Bancorp Inc., a Virginia corporation (“Cordia”),
on the one hand (the Bank of Virginia and Cordia, collectively, the “Bank”), and
Purefy Inc., a Delaware corporation (“Company”), on the other hand.

 

RECITALS

 

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of the
Effective Date (the “Stock Purchase Agreement”), among the Bank and Jack C.
Zoeller (“Purchaser”), Purchaser has agreed to purchase all of the outstanding
shares of capital stock of the Company from the Bank of Virginia; and

 

WHEREAS, the CordiaGrad student loan refinancing business of the Company (the
“CordiaGrad Business”) formerly operated as a unit of the Bank, and prior to the
Effective Date, the Bank contributed the CordiaGrad Business to the Company; and

 

WHEREAS, in order to facilitate the Company’s conduct of the CordiaGrad Business
and to satisfy a condition to closing under the Stock Purchase Agreement, the
Bank has agreed to grant a license to the Company, as set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Bank and the Company hereby agree
as follows:

 

1.            Licensed Mark. The Bank is the owner of all rights, title and
interest, including all common law rights, in and to the service mark
CORDIAGRAD, which is the subject of U.S Service Mark Application No. 86585589,
filed April 2, 2015 (the “Licensed Mark”). The application covers use of the
Licensed Mark with various loan and banking services.

 

2.            Background. As part of its business, the Bank has marketed its
on-line student loan refinancing business and related services under the
Licensed Mark. The Bank is now transferring certain assets and liabilities
associated with its on-line student loan refinancing business to the Company.
The Bank therefore desires to grant to the Company, and the Company wishes to
obtain, an exlusive, limited right and license to use the Licensed Mark for
on-line student loan refinancing services for a set period of time, while the
Company transitions to a new name and mark.

 

 C-1 

 

 

3.            Grant of License. Subject to the limitations set forth in this
Agreement, the Bank hereby grants to the Company an exclusive, non-assignable,
royalty-free license to use the Licensed Mark on and in connection with the
advertising, marketing, and provision of on-line student loan refinancing
services (the “Licensed Services”), during the Term (as defined in Section 7)
and only in the United States; provided, however, that commencing not later than
May 1, 2016, the Company’s use of the Licensed Mark in connection with such
activities shall be limited to purposes related to the transition of the
branding used with the Company’s on-line student loan refinancing business from
the Licensed Mark to a new trade name and service mark to be selected by the
Company (the “New Mark”). In addition, subject to the limitations set forth in
this Agreement, the Bank hereby grants to the Company an exclusive, perpetual,
non-assignable, royalty-free license to use the domain name cordiagrad.com
(which domain is owned by the Company); provided, however, that after the Term,
the Company’s use of such domain shall be limited to auto-forwarding to other
domains utilized by the Company.

 

4.            Exclusivity. As provided in this Section 4, the Bank hereby agrees
that the license granted to the Company in Section 3 shall be exclusive. During
and at all times following the Term, (a) the Bank shall not, and shall cause its
Affiliates (as defined in the Stock Purchase Agreement) not to, directly or
indirectly, utilize the Licensed Mark in any manner; and (b) the Bank shall not
sell, assign, transfer, license, pledge or grant any rights or interests in or
to the Licensed Mark to any Person (as defined in the Stock Purchase Agreement)
other than the Company.

 

5.            Use of the Licensed Mark. Commencing not later than May 1, 2016,
all uses of the Licensed Mark by the Company as permitted under this Agreement
shall also refer to the New Mark and shall accurately indicate that the Licensed
Mark is the mark formerly associated with the Licensed Services (e.g., “<New
Mark>, formerly known as CORDIAGRAD” or “CORDIAGRAD is now <New Mark>”). Apart
from its use of the Licensed Mark in accordance with the provisions of this
Agreement, the Company shall not adopt, use, register or attempt to register any
name or mark consisting of or containing “Cordia” or any mark that is
confusingly similar to the Licensed Mark. The question of whether a mark is
confusingly similar shall be a matter of the Bank’s sole discretion. The Company
shall not take any action contrary to the Bank’s rights in the Licensed Mark,
challenge the Bank’s rights in the Licensed Mark, or assist or encourage any
other person or entity in such a challenge.

 

6.            Quality Standards. The Company acknowledges the importance to the
Bank of maintaining the reputation and goodwill associated with the Licensed
Mark and high standards of quality for all services provided in connection with
the Licensed Mark. The Company agrees that the nature and quality of the
Licensed Services offered by the Company under or in connection with the
Licensed Mark shall: (a) at no time be any less than the quality of the services
provided by the Bank in connection with the Licensed Mark as of the Effective
Date; (b) not injure or mislead the public or violate any applicable law or
regulation; and (c) not tarnish, dilute or discredit the goodwill or reputation
of the Bank or the Licensed Mark. The Company will provide samples of the
Company’s usage of the Licensed Mark promptly upon the Bank’s request as
necessary to enable the Bank to review the Company’s compliance with the terms
and conditions of this Agreement.

 

 C-2 

 

 

7.            Acknowledgement of Rights; Possible Sale of Licensed Mark. The
Company agrees that the Bank owns all right, title, and interest in and to the
Licensed Mark. The Company further acknowledges that nothing in this Agreement
confers upon the Company any right of ownership in or to the Licensed Mark,
other than the right to use the Licensed Mark in accordance with the provisions
of this Agreement and other than as provided in the following sentence. If in
the future “Cordia” no longer is utilized by the Bank or any of its Affiliates
as part of any corporate or trade name, then the Bank (or its successor) shall
sell all of its right, title and interest in and to the Licensed Mark to the
Company, and the Company shall purchase the same, for a total purchase price
equal to $1.00.

 

8.            Term. The term of this Agreement shall begin on the Effective Date
and expire on the eighteen (18) month anniversary of the Effective Date (the
“Term”), unless terminated earlier as provided in paragraph 8.

 

9.            Termination. This Agreement shall automatically terminate before
the end of the Term if:

 

a.            the Company ceases all use of the Licensed Mark with the Licensed
Services for a period of thirty (30) consecutive days;

 

b.            the Company is acquired by a third-party or sells all or
substantially all of the Company’s assets; or

 

c.            the Company materially breaches any provision of this Agreement
and fails to cure such breach within fifteen (15) days after receiving written
notice from the Bank of such breach.

 

10.          Effect of Termination. Upon termination of this Agreement, the
Company shall immediately discontinue all use of the Licensed Mark and shall
take all steps necessary to do so; provided, however, that the last sentence of
Section 3, Section 4 and Section 7 shall survive any termination of this
Agreement.

 

11.          No Damages for Termination. The Bank shall not be liable to the
Company or any other person or entity for damages of any kind, including
incidental or consequential damages, that relate in any manner to the
termination of this Agreement in accordance with its terms.

 

12.          Indemnity. The Company will defend, indemnify and hold harmless the
Bank, and all of its directors, officers, agents, and employees, from and
against any and all liability, claims, causes of action, suits, losses, damages,
costs, and expenses (including reasonable attorneys’ fees) for which the Bank is
or becomes liable, or which may incur, as a result of or relating to the
Company’s use or misuse of the Licensed Mark after the Effective Date.

 

13.          Limitation and Disclaimer. THE LICENSED MARK IS PROVIDED “AS IS”
AND WITHOUT WARRANTIES OF ANY KIND, AND THE BANK DISCLAIMS ALL WARRANTIES WITH
RESPECT TO THE LICENSED MARK, WHETHER EXPRESS OR IMPLIED, AND EXPRESSLY
DISCLAIMS AND EXCLUDES ANY WARRANTY OF NON-INFRINGEMENT OR FITNESS FOR A
PARTICULAR PURPOSE. THE COMPANY ASSUMES FULL RESPONSIBILITY FOR DECISIONS MADE
OR ACTIONS TAKEN RELATING TO USE OF THE LICENSED MARK. UNDER NO CIRCUMSTANCES
SHALL THE BANK OR THE COMPANY BE RESPONSIBLE FOR INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES RELATING TO THE COMPANY’S USE OF THE LICENSED MARK, EVEN
IF EITHER PARTY HAS BEEN APPRISED OF THE LIKELIHOOD OF SUCH DAMAGES OCCURRING.

 

 C-3 

 

 

14.          Notices. Any notice required or permitted to be given in connection
with this Agreement shall be in writing and shall be delivered either in person
or by a nationally recognized overnight courier, to the applicable notification
addresses set forth in the Stock Purchase Agreement or such other address(es) as
may be designated in writing by the Bank or the Company from time to time during
the Term. Notice shall be deemed to have been given upon receipt if delivered in
person or one (1) business day after it is sent by a recognized overnight
courier service.

 

15.          Force and Effect of Agreement. This Agreement shall be binding upon
and inure to the benefit of the Bank and the Company and each of their
respective owners, directors, officers, agents, employees, stockholders and
representatives.

 

16.          Severability. The invalidity or unenforceability of any paragraph
or provision of this Agreement shall not affect the validity or enforceability
of the remainder of this Agreement or the remainder of any paragraph or
provision. This Agreement shall be construed in all respects as if any invalid
or unenforceable paragraph or provision were omitted.

 

17.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, without regard to its
conflict of law provisions. All disputes arising out of this Agreement shall be
subject to the exclusive jurisdiction and venue of the Virginia state courts of
Chesterfield County (or, if there is exclusive federal jurisdiction, the United
States District Court for such county), and the parties consent to the personal
and exclusive jurisdiction and venue of such courts.

 

18.          Waiver. Neither the Bank nor the Company shall be deemed to have
waived any breach of any term of this Agreement, except as expressly set forth
in writing. The waiver of any breach of any term of this Agreement by the Bank
or the Company shall not be deemed a waiver of any subsequent or prior breach.
No waiver shall be binding unless it is executed by the party making the waiver.

 

19.          Assignment. Neither this Agreement, nor any of the rights granted
under this Agreement, may be assigned by the Company to any third party without
the Bank’s prior written consent, which consent shall not be unreasonably
withheld.

 

20.          Entire Agreement and Modification. This Agreement represents the
entire agreement between the Bank and the Company with respect to the Company’s
use of the Licensed Mark and supersedes all prior agreements between the Bank
and the Company with respect to the Company’s use of the Licensed Mark. The
Agreement may not be modified or amended, except in a writing signed by all
parties and specifically referring to this Agreement.

 

 C-4 

 

 

21.          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Signed electronic counterparts of this Agreement
transmitted via facsimile or email shall be deemed equivalent to the signed
original of this Agreement.

 

[Remainder of page intentionally blank]

 

 C-5 

 

 

In Witness Whereof, the parties have caused this Trademark License Agreement to
be duly executed by their respective authorized officers effective as of the
Effective Date.

 

  Bank of Virginia       By:       O.R. (Ed) Barham, Jr.     President and Chief
Executive Officer       Cordia Bancorp Inc.       By:       Mark A. Severson    
Executive Vice President and Chief Financial Officer       Purefy Inc.       By:
      Jack C. Zoeller     President

 

 C-6 

 

